
	
		I
		112th CONGRESS
		2d Session
		H. R. 6645
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to save
		  and strengthen the Medicare program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Save and Strengthen Medicare
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—IMPROVED AND UNIFIED MEDICARE PROGRAM THROUGH CHOICE AND
				COMPETITION
					Sec. 101. New unified eligibility and enrollment
				rules.
						Part E—Unified Medicare with Choice and Competition
						Subpart 1—Eligibility; Enrollment 
						Sec. 1860E–11. Unified eligibility and enrollment under parts A
				  and B.
						Sec. 1860E–12. Coordination with part D.
						Sec. 1944. Maintenance of effort options for full-benefit dual
				  eligible individuals.
					Sec. 102. Incentivized Medicare eligibility at increased
				age.
					Sec. 103. New benefit structure under unified
				Medicare.
						Subpart 2—Benefits
						Sec. 1860E–21. Unified part A and B deductible.
						Sec. 1860E–22. Uniform coinsurance.
						Sec. 1860E–23. Out-of-pocket limit.
						Sec. 1860E–24. Offering of tiered cost-sharing coverage levels
				  instead of medigap.
						Sec. 1860E–25. Contributions into health individual retirement
				  accounts.
						Sec. 1860E–26. Requiring MA plans to offer prescription drug
				  coverage.
					Sec. 104. Late enrollment penalty not to apply for months of
				any health coverage.
					Sec. 105. Competitive bidding and premiums under unified
				Medicare.
						Subpart 3—Competitive Bidding and Premiums
						Sec. 1860E–31. Application of competitive bidding and changes
				  in premiums.
						Sec. 1860E–32. Application of competitive bidding to Medicare
				  fee-for-service.
						Sec. 1860E–33. Ensuring a level playing
				  field.
					Sec. 106. Separate Medicare FFS accounts and other financing
				under unified Medicare.
						Subpart 4—Subsidies
						Sec. 1860E–41. Changes in
				  subsidies.
					Sec. 107. Medicare Choices Commission; general provisions;
				effective date.
						Subpart 5—Medicare Choices Commission
						Sec. 1860E–51. Medicare Choices Commission.
						Sec. 1860E–52. Duties of the Commission.
						Sec. 1860E–53. Powers of Commission.
						Sec. 1860E–54. Commission personnel matters.
						Sec. 1860E–55. Reports; communications with
				  Congress.
						Sec. 1860E–56. Funding of the Commission.
						Subpart 6—General Provisions
						Sec. 1860E–61. Applicability; definitions.
						Sec. 1860E–62. General effective
				  date.
					TITLE II—HEALTH INDIVIDUAL RETIREMENT ACCOUNTS
					Subtitle A—Establishment of Accounts
					Sec. 201. Definitions.
					Sec. 202. Health Individual Retirement Account
				Fund.
					Sec. 203. Establishment of health individual retirement
				accounts.
					Sec. 204. Transfer of HIRA contributions to HIRA
				Fund.
					Sec. 205. Operation of HIRA Fund.
					Sec. 206. Health individual retirement account
				distributions.
					Subtitle B—Tax Treatment
					Sec. 211. Tax treatment of
				accounts.
						Part IX—Health Individual Retirement Account Program
						Sec. 530A. Health Individual Retirement Account
				  Program.
					Sec. 212. HIRA contributions.
					Sec. 213. Contributions eligible for saver’s
				credit.
					Sec. 214. Exclusion of certain HIRA
				transfers.
						Sec. 139F. Government HIRA
				  subsidies.
					Subtitle C—Other Tax Provisions
					Sec. 221. Health Savings Accounts available to individuals
				eligible for Medicare.
					Sec. 222. Reduction in Medicare portion of payroll tax to
				incentivize late retirement.
					Sec. 223. 15-percent excise tax on employer-sponsored Medicare
				supplemental coverage.
						Sec. 4980J. Employer-sponsored Medicare supplemental
				  coverage.
					TITLE III—OTHER HEALTH PROVISIONS
					Subtitle A—Transparency, Outreach, and Education 
					Sec. 301. Public outreach and education
				initiatives.
					Sec. 302. Annual Medicare beneficiary contributions and
				benefits statements.
						Sec. 1143A. Annual Medicare beneficiary contributions and
				  benefits statements.
					Subtitle B—Miscellaneous
					Sec. 311. Repeal of IPAB.
					Sec. 312. Repeal of Medicare payment productivity adjustments
				after 2020.
					Sec. 313. Graduate medical education grant
				program.
						Sec. 1899B. Graduate medical education grant
				  program.
						Sec. 9512. Graduate Medical Education Trust
				  Fund.
					Sec. 314. Report on transitioning payments under Medicare for
				disproportionate share hospitals into a grant program.
					Sec. 315. One-year freeze for physician payment update; Sense
				of Congress relating to the sustainable growth rate (SGR).
					Sec. 316. Improvements to MSA plans; permitting offering of
				catastrophic plan with high deductible and contribution to MSA, HSA, or
				HIRA.
					Sec. 317. Extension for specialized MA plans for special needs
				individuals.
					Sec. 318. Conscience protections.
						Sec. 1899C. Conscience protections; Prohibition against
				  discrimination on assisted suicide and abortion services.
						Sec. 1899D. Prohibition against discrimination on assisted
				  suicide and abortions.
				
			IImproved and
			 Unified Medicare Program Through Choice and Competition
			101.New unified
			 eligibility and enrollment rules
				(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended—
					(1)by redesignating
			 part E as part F; and
					(2)by inserting after
			 part D the following new part:
						
							EUnified Medicare
				with Choice and Competition
								1Eligibility;
				enrollment 
									1860E–11.Unified
				eligibility and enrollment under parts A and B
										(a)Requiring
				coverage under both parts A and B
											(1)In
				generalEffective as of the general effective date (as specified
				in section 1860E–62), except as provided under paragraph (3), no benefits shall
				be covered under part A or part B for an individual unless the individual is
				both—
												(A)entitled (or
				enrolled) for benefits under part A; and
												(B)enrolled under
				part B.
												(2)Clarification of
				part A enrollment required to obtain part B benefitsEffective as of the general effective date,
				except as provided under paragraph (3), an individual who is enrolled under
				part B and is not entitled to hospital insurance benefits under part A shall be
				entitled to benefits under part B only if the individual enrolls under part A
				pursuant to section 1818 or 1818A.
											(3)Exceptions
												(A)Continuation of
				Treatment of working beneficiariesParagraphs (1) and (2) shall
				not apply to an individual with respect to whom the provisions of section
				1862(b) apply because of enrollment in a primary plan (as defined for purposes
				of such section).
												(B)Grandfathered
				for current part B only enrollees
													(i)In
				generalParagraphs (1) and (2) shall not apply to an individual
				who as of the general effective date is enrolled under part B but is not
				entitled to benefits (or otherwise enrolled) under part A, so long as the
				individual does not terminate enrollment under part B or enroll under part
				A.
													(ii)New
				cost-sharing applies
														(I)In
				generalNothing in clause (i) shall be construed to exempt an
				individual described in such clause from the application of the provisions of
				subpart 2 (relating to cost-sharing), except that the total amount of expenses
				incurred by the individual during a year which would constitute incurred
				expenses for which benefits payable under section 1833(a) are determinable
				shall be reduced by the deductible described in subclause (II) for such year
				instead of the deductible described in section 1860E–21.
														(II)Applicable
				deductibleThe deductible described in this subclause for 2016,
				is the deductible that would be applied under section 1833(b) (but for the
				application of this section and subpart 2) for such year, adjusted by the
				Secretary to take into account any change in the monthly actuarial rate under
				section 1839(a)(1) because of the application of the out-of-pocket limit under
				section 1860E–23, and for a subsequent year the amount of such deductible for
				the previous year increased by the annual percentage increase in the monthly
				actuarial rate under section 1839(a)(1) (taking into account the application of
				the out-of-pocket limit under section 1860E–23) ending with such subsequent
				year (rounded to the nearest $1).
														(iii)PremiumIn the case of an individual described in
				clause (i), for 2016 or a subsequent year, instead of the combined monthly
				premium under section 1860E–32(c), there shall be applied to such individual
				the monthly premium that would be determined under section 1839 for such
				year.
													(b)Permitting
				individuals To opt out of part A coverage without losing social security
				benefits
											(1)In
				generalThe Medicare Choices Commission shall establish—
												(A)a process by which
				an individual otherwise entitled to benefits under part A may elect (at a time
				and in a manner specified under the process) to waive such entitlement;
				and
												(B)a process by which an individual who elects
				to waive such entitlement may revoke (at a time and in a manner specified under
				the process) such waiver.
												The
				process under subparagraph (B) shall be coordinated with the enrollment process
				under section 1837 for part B.(2)Application of
				late enrollment penaltyAn
				individual who revokes a waiver under paragraph (1)(B) shall be subject to a
				late enrollment penalty as applied under section 1860E–32(c)(2)(C).
											(3)No impact on
				title II benefitsNotwithstanding any other provision of law,
				an election of an individual to waive entitlement to benefits under part A
				under paragraph (1)(A) shall not result in any loss of benefits under title
				II.
											(4)Deemed opt
				out
												(A)An election of an
				individual to waive entitlement to benefits under part A under paragraph (1)(A)
				is also deemed the filing of a notice of termination of benefits under part B
				pursuant to section 1838(b)(1).
												(B)The termination of
				benefits under part B pursuant to section 1838(b) is also deemed to be a waiver
				of any entitlement to benefits under part A.
												(c)Special open
				enrollment period without late enrollment penalty for current part A only or
				part B only enrolleesNotwithstanding any other provision of law,
				in the case of an individual who as of the general effective date, is entitled
				to benefits under part A but not enrolled under part B, or who is enrolled
				under part B but not entitled to benefits (or enrolled) under part A, beginning
				as of such date, such individual shall be deemed to be enrolled under part B or
				part A, respectively, unless such individual elects to be enrolled (or entitled
				to benefits) under neither of such parts during a special open enrollment
				period specified by the Medicare Choices Commission. No increase in the monthly
				premium of an individual pursuant to section 1839(b) or section 1818(c) shall
				be effected in the case of any such individual who is deemed enrolled under
				part B or part A pursuant to the previous sentence with respect to any period
				prior to the date of such enrollment.
										(d)Auto enrollment
				of dual eligible individuals under Medicare Advantage plans
											(1)In
				generalExcept in the case of
				a State that has elected the maintenance of effort option described in section
				1944(b)(2), in the case of an individual described in subparagraph (A)(ii) of
				section 1935(c)(6) (taking into account the application of subparagraph (B) of
				such section), the Medicare Choices Commission shall establish a process for
				the enrollment in an MA–PD plan that is a managed care plan under part C that
				has a monthly beneficiary premium that does not exceed the premium assistance
				available under section 1860E–41(b)(1)(A). If there is more than one such plan
				available, the Medicare Choices Commission shall enroll such an individual on a
				random basis among all such plans in the PDP region.
											(2)Right to
				disenrollNothing in paragraph (1) shall prevent such an
				individual from declining enrollment in any such plan (and thereby obtaining
				coverage under Medicare fee-for-service) or from changing enrollment in such a
				plan to another MA–PD plan.
											1860E–12.Coordination
				with part D
										(a)Deemed
				enrollment under part D
											(1)In
				generalThe Medicare Choices
				Commission shall establish a process that, beginning as of the general
				effective date, provides for the enrollment in a prescription drug plan that
				has a monthly base beneficiary premium that does not exceed the weighted
				average of premiums for such plans that provide standard prescription drug
				coverage (as defined in section 1860D–2(b)) with respect to the area involved
				(on a random basis among all such plans in the applicable PDP region) of each
				Medicare enrollee (as defined in section 1860E–51) who—
												(A)failed to enroll
				in such a prescription drug plan during the applicable enrollment or coverage
				election period under section 1860D–1(b); and
												(B)failed to elect
				not to enroll in such a prescription drug plan during an applicable opt out
				period described in paragraph (2).
												Nothing in
				the previous sentence shall prevent such an individual from declining or
				changing such enrollment. Such process shall be carried out in the same manner
				as the process described in section 1860D–1(b)(1)(C).(2)Opt out
				periodsThe process under
				paragraph (1) shall provide for the opportunity to make an election described
				in subparagraph (B) of such paragraph during an opt out period that is
				coordinated with the relevant enrollment or coverage election period under
				section 1860D–1.
											(3)Late enrollment
				penaltiesIn the case of an individual who makes an election
				described in paragraph (1)(B) and then enrolls in a prescription drug plan, the
				late enrollment penalty under section 1860D–13(b) shall apply to the monthly
				beneficiary premium of such individual, except that in applying such section,
				any reference to the initial enrollment period of such individual shall be
				deemed to be a reference to the opt out period under paragraph (2) during which
				the individual elected not to enroll in a prescription drug plan.
											(4)No late
				enrollment penalty for current fee-for-service beneficiaries without drug
				coverageIn the case of an
				individual who is a Medicare enrollee before the date of enactment of this
				section and who was not enrolled under a prescription drug plan before being
				enrolled under such a plan pursuant to paragraph (1), there shall be no
				increase in the base beneficiary premium of an individual under section
				1860D–13 by a late enrollment penalty under subsection (b) of such section with
				respect to any period prior to the date of such enrollment.
											(b)Reference to
				required prescription drug coverage under part CFor provision
				requiring coverage under MA plans to include prescription drug coverage, see
				section
				1860E–26.
										.
					(b)Limitation on
			 Medicaid benefits for full-Benefit dual eligible
			 individualsSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following new subsection:
					
						(ll)Limitation on
				benefits for full-Benefit dual eligible individualsEffective as of the general effective date
				(as specified in section 1860E–62), except in the case of a State which has
				elected the option described in section 1944(b)(2), in the case of an
				individual described in subparagraph (A)(ii) of section 1935(c)(6) (taking into
				account the application of subparagraph (B) of such section), notwithstanding
				any other provision of law, medical assistance shall not be available under
				this title for any items and services for which payment may be made under title
				XVIII.
						.
				(c)Medicaid
			 maintenance of effort and alternativesTitle XIX of the Social
			 Security Act is amended by inserting after section 1943 the following new
			 section:
					
						1944.Maintenance of effort options for full-benefit dual eligible
		  individuals(a)In
				generalEffective as of the
				general effective date (as specified in section 1860E–62), a State shall elect,
				in a form and manner specified by the Secretary, a maintenance of effort option
				described in subsection (b). In the case of a State that fails to make such an
				election, the State shall be deemed to have elected the option described in
				subsection (b)(3).
							(b)Maintenance of
				effort options describedThe
				following are maintenance of effort options described in this subsection for a
				State, which shall apply to all individuals described in subparagraph (A)(ii)
				of section 1935(c)(6) (taking into account the application of subparagraph (B)
				of such section) for such State:
								(1)Contribution
				towards out-of-pocket expenses under a tier 3 Medicare planThe State establishes a program under which
				the State makes a contribution to a health investment retirement account
				established under section 503(b) of the Save
				and Strengthen Medicare Act of 2012 for each such individual in
				an amount which—
									(A)is calculated, on an average actuarial
				basis, to cover at least the remaining expenses under a plan with a tier 3
				benefit level under section 1860E–24(b); and
									(B)is risk-adjusted
				based upon the actuarial characteristics of the individual involved.
									(2)Enrollment of
				dual eligibles in comprehensive Medicaid managed care plan
									(A)In
				generalThe State enrolls all such individuals in a comprehensive
				Medicaid managed care plan offered by a managed care entity under section
				1932.
									(B)Payment of
				subsidy amount to StateIn
				the case of a State that elects the option under this paragraph with respect to
				an individual, the Medicare Choices Commission established under section
				1860E–51 shall pay to the State the same amount that the individual would be
				entitled to have paid as an income-related premium subsidy under section
				1860E–41(b)(1)(A) plus the amount that the Medicare Choices Commission
				estimates would have been paid with respect to the individual under part D
				(including the actuarial value of subsidy payments under sections 1860D–13 and
				1860D–14). Such payment shall be made in appropriate part from the Federal
				Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary
				Medical Insurance Trust Fund under section 1841.
									(C)Relation to part
				D rulesIn the case of a
				State that has elected the option under this paragraph, notwithstanding any
				other provision of law—
										(i)the coverage
				provided under this option shall be in lieu of any coverage that may otherwise
				be provided under part D; and
										(ii)the payment to
				the State under subparagraph (B) shall be in lieu of any payments otherwise
				made with respect to such individual under such part.
										(3)State
				contribution amount and Federal contributions to HIRAs
									(A)In
				generalThe State provides
				for payment to the Secretary for each month in an amount determined under
				subparagraph (B)(i) and the Secretary makes a contribution to a health
				investment retirement account established under section 503(b) of the
				Save and Strengthen Medicare Act of
				2012 for each such individual in an amount described in
				subparagraph (C).
									(B)State
				contribution amount
										(i)In
				generalSubject to clause
				(iii), the amount determined under this clause for a State for a month in a
				year is equal to the product described in subparagraph (A) of section
				1935(c)(1) for the State for the month.
										(ii)Form and manner
				of paymentThe provisions of subparagraphs (B) through (D) of
				section 1935(c)(1) shall apply to payment by a State to the Secretary under
				this paragraph in the same manner as such subparagraphs apply to payment under
				section 1935(c)(1)(A).
										(iii)Application of
				different factorsIn applying clause (i), the following shall be
				substituted under paragraphs (2) and (3) of section 1935(c):
											(I)The base year State Medicaid per capita
				expenditures for covered part D drugs described in subparagraph (A)(i)(I) of
				such paragraph (2) shall be deemed to be the per capita expenditures for
				Medicare cost-sharing that would apply, with respect to an individual described
				in subparagraph (A)(ii) of section 1935(c)(6) (taking into account the
				application of subparagraph (B) of such section) and the State involved, if
				such an individual received benefits only under title XVIII (and not the State
				plan under this title).
											(II)Any reference to
				expenditures for covered part D drugs or for prescription drug benefits shall
				be deemed a reference to the expenditures for Medicare cost-sharing described
				in subclause (I).
											(III)Any reference to
				2003 or 2004 shall be deemed a reference to 2014 or 2015, respectively.
											(IV)Any reference to a
				full-benefit-dual-eligible individual shall be deemed a reference to an
				individual described in subparagraph (A)(ii) of section 1935(c)(6) (taking into
				account the application of subparagraph (B) of such section).
											(V)The applicable
				growth factor under section 1935(c)(4) for a year, with respect to a State,
				shall be the average annual percentage change (to that year from the previous
				year) of the expenditures of the State under the State plan under title
				XIX.
											(VI)The factor
				described in section 1935(c)(5) is deemed to be 90 percent.
											(C)Federal
				contributions to HIRAsFor purposes of subparagraph (A), the
				amount described in this subparagraph, with respect to each such individual
				described in subparagraph (A), is an amount which—
										(i)is calculated, on an average actuarial
				basis, to cover the remaining expenses under a plan with a tier 3 benefit level
				under section 1860E–24(b); and
										(ii)is risk-adjusted
				based upon the actuarial characteristics of the individual.
										(4)Other innovative
				alternatives
									(A)In
				generalThe State submits to the Secretary, and has approved by
				the Secretary, an innovative alternative proposal relating to coordinating
				coverage of such individuals under Medicare and the State plan under title
				XIX.
									(B)Process for
				reviewWith respect to proposals submitted to the Secretary under
				subparagraph (A), the Secretary shall approve such a proposal if the State
				demonstrates with respect to the proposal that—
										(i)there would be no
				increased cost to the Federal Government if it were approved; and
										(ii)there would be no
				reduction in the quality of care provided to such individuals if the proposal
				were
				approved.
										.
				(d)Conforming
			 amendments
					(1)Section
			 226Section 226 of the Social Security Act (42
			 U.S.C. 426) is amended—
						(A)in subsection (a),
			 in the matter preceding paragraph (1), by inserting , subject to section
			 1860E–11(b) after individual who;
						(B)in subsection (b),
			 in the matter preceding paragraph (1), by inserting , subject to section
			 1860E–11(b) after individual who; and
						(C)in subsection (c),
			 in the matter preceding paragraph (1), by inserting , subject to section
			 1860E–11(a) after subsection (a).
						(2)Section
			 226ASection 226A(a) of such Act (42 U.S.C.
			 426–1(a)) is amended, in the matter preceding paragraph (1), by inserting
			 and subject to section 1860E–11(b) after or title
			 XVIII.
					(3)Section
			 1818ASection 1818A(a) of such Act (42 U.S.C.
			 1395i–2a(a)) is amended, in the matter preceding paragraph (1), by inserting
			 , subject to section 1860E–11(a) after individual
			 who.
					(4)Section
			 1836Section 1836 of such Act is amended, in the
			 matter preceding paragraph (1), by inserting , subject to section
			 1860E–11(a) after individual who.
					(5)Section
			 1932Section 1932(a)(2)(B) of
			 the Social Security Act (42 U.S.C. 1396u–2(a)(2)(B)) is amended by striking
			 A State and inserting Except in the case of a State that
			 has elected the maintenance of effort option described in section 1944(b)(2), a
			 State.
					102.Incentivized
			 Medicare eligibility at increased age
				(a)In
			 generalSection 216 of the
			 Social Security Act (42 U.S.C. 426) is amended by adding at the end the
			 following new subsection:
					
						(m)Medicare
				eligibility age defined
							(1)In
				generalIn this Act, the term Medicare eligibility
				age means, in accordance with paragraph (2), 65 years of age, the
				preferred Medicare age, or any age between 65 years of age and the preferred
				Medicare age.
							(2)Choice
								(A)In
				generalUnless an individual elects otherwise (in a manner
				specified by the Medicare Choices Commission) the Medicare eligibility age
				shall be the preferred Medicare age described in subparagraph (B) applicable to
				such individual.
								(B)Preferred
				Medicare age
									(i)In
				generalThe preferred Medicare age with respect to an
				individual—
										(I)who attains the
				age of 65 before January 1, 2016, is 65 years of age;
										(II)who attains the
				age of 65 after December 31, 2015, and before January 1, 2026, is 65 years of
				age plus the number of months specified by the Medicare Choices Commission for
				the preferred age phase-in factor under clause (ii) for the calendar year in
				which the individual attains the age of 65; and
										(III)who attains the age of 65 during a 10-year
				period (with the first such period beginning on January 1, 2026), 67 years of
				age increased by the life expectancy increase factor described in clause (iii)
				for such 10-year period.
										(ii)Preferred age
				phase-in factorFor each year during the 10-year period beginning
				with 2016, the Medicare Choices Commission shall specify the preferred age
				phase-in factor as either 2 or 3 months to be applied under clause (i)(II) for
				individuals attaining 65 years of age during such year in a manner that results
				in the preferred Medicare age being increased over such 10-year period in as
				equivalent increments as possible such that for individuals attaining the age
				of 65 as of December 31, 2025, such preferred Medicare age will be 67 years of
				age.
									(iii)Life
				expectancy increase factorThe life expectancy increase factor under
				this clause for a 10-year period is the age, rounded to the nearest month, at
				which (as estimated by the Medicare Choices Commission based on the most recent
				information available from the National Center for Health Statistics for the
				3rd year beginning before such 10-year period) the average life expectancy of
				an individual who is eligible to enroll under this title and who has attained
				67 years of age is 18 years, except that the application of this clause may not
				result in a year-to-year increase of more than 2 months or in the preferred
				Medicare age being less than 67 years of age.
									(C)Enrollment
				optionsThe Medicare Choices Commission shall specify a manner
				and process in which an individual may make an election described in
				subparagraph (A) to have the Medicare eligibility age applicable to such
				individual be an age described in paragraph (1) other than the preferred
				Medicare age so that such election takes effect in the month in which the
				individuals attains such age. Such process shall provide for an initial
				election period and subsequent annual election periods for each age that may be
				elected for the Medicare eligibility age.
								(D)NotificationThe Medicare Choices Commission shall
				provide for notification of each individual who will be eligible for benefits
				under title XVIII that the Medicare eligibility age of such individual will be
				the preferred Medicare age unless the individual elects under subparagraph (C)
				an earlier age described in paragraph (1).
								(3)PremiumFor provisions relating to premium
				incentives for deferred Medicare eligibility until the preferred Medicare age
				see section
				1860E–32(c).
							.
				(b)Conforming
			 amendments
					(1)Social Security
			 Act
						(A)Entitlement to
			 hospital insurance benefitsSection 226 of such Act (42 U.S.C.
			 426) is amended by striking age 65 each place such term appears
			 and inserting medicare eligibility age (as such term is defined in
			 section 216(m)).
						(B)Hospital
			 insurance benefits for the agedSection 1811 of such Act (42 U.S.C. 1395c)
			 is amended by striking age 65 each place such term appears and
			 inserting medicare eligibility age (as such term is defined in section
			 216(m)).
						(C)Hospital
			 insurance benefits for uninsured elderly individuals not otherwise
			 eligibleSection 1818 of such Act (42 U.S.C. 1395i–2) is
			 amended—
							(i)in subsection
			 (a)(1), by striking age of 65 and inserting medicare
			 eligibility age (as such term is defined in section 216(m));
							(ii)in subsection
			 (d)(1), by striking age 65 and inserting medicare
			 eligibility age (as such term is defined in section 216(m)); and
							(iii)in subsection
			 (d)(3), by striking 65 and inserting medicare eligibility
			 age (as such term is defined in section 216(m)).
							(D)Hospital
			 insurance benefits for disabled individuals who have exhausted other
			 entitlementSection 1818A(a)(1) of such Act (42 U.S.C.
			 1395i–2a(a)(1)) is amended by striking the age of 65 and
			 inserting medicare eligibility age (as such term is defined in section
			 216(m)).
						(E)Eligibility for
			 part B benefits
							(i)In
			 generalSection 1836 of such Act (42 U.S.C. 1395o) is amended by
			 striking age 65 each place such term appears and inserting
			 medicare eligibility age (as such term is defined in section
			 216(m)).
							(ii)Enrollment
			 periodsSection 1837 of such Act (42 U.S.C. 1395p) is amended by
			 striking age 65 and the age of 65 each place such
			 terms appear and inserting medicare eligibility age (as such term is
			 defined in section 216(m)).
							(iii)Coverage
			 periodSection 1838 of such Act (42 U.S.C. 1395q) is
			 amended—
								(I)in subsection (a),
			 by striking age 65 and inserting medicare eligibility age
			 (as such term is defined in section 216(m)).
								(II)in subsection
			 (c), by striking the age of 65 and inserting medicare
			 eligibility age (as such term is defined in section 216(m)).
								(iv)Amounts of
			 premiumsSection 1839 of such Act (42 U.S.C. 1395r) is amended by
			 striking age 65 and the age of 65 each place such
			 terms appear and inserting medicare eligibility age (as such term is
			 defined in section 216(m)).
							(F)Appropriations
			 to cover Government contributions and contingency reserveSection
			 1844(a)(1) of such Act (42 U.S.C. 1395w) is amended by striking age
			 65 each place such term appears and inserting medicare
			 eligibility age (as such term is defined in section 216(m)).
						(G)Eligibility,
			 election, and enrollmentThe matter following subparagraph (D) of
			 section 1851(e)(4) of such Act (42 U.S.C. 1395w–21(e)(4)) is amended by
			 striking age 65 and inserting medicare eligibility age
			 (as such term is defined in section 216(m)).
						(H)Payments to
			 Medicare+choice organizationsSection 1853(c)(4)(C)(v) of such
			 Act (42 U.S.C. 1395w–23(c)(4)(C)(v)) is amended by striking 65 years of
			 age and inserting medicare eligibility age (as such term is
			 defined in section 216(m)).
						(I)Part D premiums
			 and late enrollment penaltySection 1860D–13(b)(7)(B)(i) of such Act
			 (42 U.S.C. 1395w–113(b)(7)(B)(i)) is amended by striking age 65
			 and inserting the medicare eligibility age (as such term is defined in
			 section 216(m)).
						(J)Medicare
			 secondary payerSection 1862(b) of such Act (42 U.S.C. 1395y(b))
			 is amended by striking age 65 each place such term appears and
			 inserting medicare eligibility age (as such term is defined in section
			 216(m)).
						(K)Certification of
			 medicare supplemental health insurance policiesSection 1882(s)
			 of such Act (42 U.S.C. 1395ss(s)) is amended—
							(i)in paragraph
			 (2)(A) by striking 65 years of age and inserting medicare
			 eligibility age (as such term is defined in section 216(m));
							(ii)in paragraph
			 (2)(D) by striking 65 years of age and inserting medicare
			 eligibility age (as such term is defined in section 216(m)); and
							(iii)in paragraph
			 (3)(B)(vi) by striking age 65 and inserting medicare
			 eligibility age (as such term is defined in section 216(m)).
							(L)Medicare
			 subvention demonstration project for military retireesSection
			 1896(a)(5)(D) of such Act (42 U.S.C. 1395ggg(a)(5)(D)) is amended by striking
			 age 65 and inserting medicare eligibility age (as such
			 term is defined in section 216(m)).
						(M)Medicaid State
			 plan provisionsSection 1902 of the Social Security Act (42
			 U.S.C. 1396a) is amended—
							(i)in
			 subsection (a)(10)(A)—
								(I)in clause
			 (i)(VIII), by striking 65 years of age and inserting the
			 medicare eligibility age (as such term is defined in section
			 216(m));
								(II)in clause
			 (ii)(XV), by striking at least 16, but less than 65, years of
			 age and inserting at least 16 years of age but less than the
			 medicare eligibility age (as such term is defined in section 216(m));
			 and
								(III)in clause (ii)(XX), by striking 65
			 years of age and inserting the medicare eligibility age (as such
			 term is defined in section 216(m));
								(ii)in subsection (e)(14)(D)(i)(II), by
			 striking age 65 and inserting the medicare eligibility
			 age (as such term is defined in section 216(m));
							(iii)in subsection (m)(1), by striking 65
			 years of age and inserting the medicare eligibility age (as such
			 term is defined in section 216(m)); and
							(iv)in subsection (aa)(2), by striking
			 age 65 and inserting the medicare eligibility age (as
			 such term is defined in section 216(m)).
							(N)Medicaid medical
			 assistance definitionSection 1905(a) of the Social Security Act
			 (42 U.S.C. 1396d(a)) is amended—
							(i)in
			 clause (iii), by striking 65 years of age and inserting
			 the medicare eligibility age (as such term is defined in section
			 216(m)); and
							(ii)in
			 the matter following paragraph (29)(B), by striking 65 years of
			 age and inserting of medicare eligibility age (as such term is
			 defined in section 216(m)).
							(O)Qualified
			 medicare beneficiary definitionSection 1905(p)(2)(C) of the
			 Social Security Act (42 U.S.C. 1396d(p)(2)(C)) is amended by striking
			 age 65 and inserting who are the medicare eligibility age
			 (as such term is defined in section 216(m)).
						(P)Medicaid
			 definition for qualified severely impaired individualSection
			 1905(q) of the Social Security Act (42 U.S.C. 1396d(q)) is amended by striking
			 age 65 and inserting the medicare eligibility age (as
			 such term is defined in section 216(m)).
						(Q)Medicaid
			 definition for employed individual with a medically improved
			 disabilitySection 1905(v)(1)(A) of the Social Security Act (42
			 U.S.C. 1396d(v)(1)(A)) is amended by striking 16, but less than 65,
			 years of age and inserting 16 years of age, but less than the
			 medicare eligibility age (as such term is defined in section
			 216(m)).
						(R)Liens,
			 adjustments and recoveries, and transfers of assets under
			 MedicaidSection 1917(c) of the Social Security Act (42 U.S.C.
			 1396p(c)) is amended—
							(i)in
			 paragraph (2)(B)(iv), by striking 65 years of age and inserting
			 the medicare eligibility age (as such term is defined in section
			 216(m)); and
							(ii)in
			 paragraph (4)(A), by striking age 65 and inserting the
			 medicare eligibility age (as such term is defined in section
			 216(m)).
							(2)Other provisions
			 of law
						(A)Contracts for
			 health benefits for certain members of uniformed services, former members, and
			 dependentsSection 1086(d)(2)(B) of title 10, United States Code,
			 is amended by striking under 65 years of age and inserting
			 under the medicare eligibility age (as such term is defined in section
			 216(m) of the Social Security Act).
						(B)Eligible
			 individual definition for earned incomeSection
			 32(c)(1)(A)(ii)(II) of the Internal Revenue Code is amended by striking
			 age 65 and inserting the preferred Medicare age (as such
			 term is described in section 216(m) of the Social Security Act).
						(C)Tax treatment of
			 Blue Cross and Blue Shield organizationsSection 833(c)(3)(A)(iv)
			 of the Internal Revenue Code is amended by striking age 65 and
			 inserting the medicare eligibility age (as such term is defined in
			 section 216(m) of the Social Security Act).
						(D)Community-based
			 prevention and wellness programsSection 4202 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 300u–14) is amended—
							(i)in
			 subsection (a)—
								(I)in paragraph (1),
			 by striking who are between 55 and 64 years of age and inserting
			 who are at least 55 years of age but less than the medicare eligibility
			 age (as such term is defined in section 216(m) of the Social Security
			 Act);
								(II)in paragraph
			 (2)(C), by striking the 55-to-64 year-old population and
			 inserting the population of individuals who are at least 55 years of age
			 but less than the medicare eligibility age (as such term is defined in section
			 216(m) of the Social Security Act);
								(III)in paragraph (3)(A), by striking who
			 are between 55 and 64 years of age and inserting who are at
			 least 55 years of age but less than the medicare eligibility age (as such term
			 is so defined);
								(IV)in paragraph (3)(C)(i), by striking
			 who are between 55 and 64 years of age and inserting who
			 are at least 55 years of age but less than the medicare eligibility age (as
			 such term is so defined); and
								(V)in paragraph
			 (3)(D), by striking between 55 and 64 years of age and inserting
			 at least 55 years of age but less than the medicare eligibility age (as
			 such term is so defined); and
								(ii)in
			 subsection (b)(2)(A), by striking 65 years of age and inserting
			 the medicare eligibility age (as such term is defined in section 216(m)
			 of the Social Security Act).
							103.New benefit
			 structure under unified Medicare
				(a)In
			 generalPart E of title XVIII
			 of the Social Security Act, as added by section 101, is amended by adding at
			 the end the following:
					
						2Benefits
							1860E–21.Unified part A
				and B deductible
								(a)In
				generalEffective as of the general effective date, in the case
				of a Medicare enrollee—
									(1)the amount
				otherwise payable under part A and the total amount of expenses incurred by the
				enrollee during a year which would (except for this section) constitute
				incurred expenses for which benefits payable under section 1833(a) are
				determinable, shall be reduced under sections 1813(b) and 1833(b) by the amount
				of the unified deductible under subsection (b); and
									(2)the enrollee shall
				be responsible for payment of such amount.
									(b)Amount of
				unified deductible
									(1)In
				generalThe amount of the unified deductible under this
				subsection shall be—
										(A)for 2016, $550;
				or
										(B)for a subsequent
				year, the amount specified in this subsection for the preceding year increased
				by the percentage increase in the per capita actuarial value of benefits under
				parts A and B for such subsequent year.
										(2)RoundingIf
				any amount determined under paragraph (1) is not a multiple of $10, such amount
				shall be rounded to the nearest multiple of $10.
									(c)ApplicationThe
				unified deductible under this section for a year shall be applied, with respect
				to a Medicare enrollee—
									(1)with respect to
				benefits under part A, on the basis of the amount that is payable for such
				benefits without regard to any other copayments or coinsurance and before the
				application of any such copayments or coinsurance;
									(2)with respect to
				benefits under part B, on the basis of the total amount of the expenses
				incurred by the enrollee during a year which would, except for the application
				of the deductible, constitute incurred expenses from which benefits payable
				under section 1833(a) are determinable, without regard to any other copayments
				or coinsurance and before the application of any such copayments or
				coinsurance;
									(3)instead of the
				deductibles described in sections 1813(b) and 1833(b); and
									(4)with respect to
				all items and services under parts A and B.
									1860E–22.Uniform
				coinsurance
								(a)In
				generalSubject to subsection
				(c) and section 1860E–23, with respect to a year (beginning with 2016), in the
				case of a Medicare enrollee (as defined in section 1860E–61(b))—
									(1)the amount
				otherwise payable under part A and the total amount of expenses incurred by the
				enrollee during the year which would (except for this section) constitute
				incurred expenses for which benefits payable under section 1833(a) are
				determinable, shall be reduced by a uniform coinsurance of 20 percent of such
				amount; and
									(2)the individual
				shall be responsible for payment of the amount of such uniform
				coinsurance.
									(b)Application to
				all items and servicesThe uniform coinsurance under this
				subsection for a year shall, subject to subsection (d)—
									(1)be applied with
				respect to items and services under part A on the basis of the amount that is
				payable for such items and services and in lieu of any other copayments or
				coinsurance under such part;
									(2)be applied with
				respect to items and services under part B on the basis of the total amount of
				the expenses incurred by the individual during the year which would, except for
				the application of the deductible, constitute incurred expenses from which
				items and services payable under section 1833(a) are determinable, and in lieu
				of any other copayments or coinsurance.
									(c)Application of
				deductibleBefore applying subsection (a), with respect to
				payment under part A or B for items and services furnished to an individual,
				such individual shall be required to meet the unified deductible under section
				1860E–21.
								(d)Authority To
				apply actuarially equivalent copayment
									(1)In
				generalSubject to paragraph (2), the Secretary may provide for
				the application of a copayment amount instead of the coinsurance under this
				section in cases for which the coinsurance cannot be readily computed at the
				time of provision of the items or services involved or the imposition of a
				copayment amount would simplify the administration of this title.
									(2)Actuarial
				equivalenceIn applying paragraph (1), the amount of any
				copayment established under such paragraph with respect to a type of item or
				service shall be calculated to provide, in the aggregate and taking into
				account the application of this section, for cost-sharing that is actuarially
				equivalent to the cost-sharing that would be imposed under this section if this
				subsection did not apply.
									1860E–23.Out-of-pocket
				limit
								(a)In
				generalBeginning with 2016, in the case of a Medicare enrollee,
				if the amount of the out-of-pocket cost-sharing of such enrollee for a calendar
				year equals or exceeds the catastrophic limit under subsection (b) for that
				year—
									(1)the enrollee shall
				not be responsible for additional out-of-pocket cost-sharing incurred during
				that year; and
									(2)the Secretary shall establish procedures
				under which the Secretary shall, in appropriate part from the Part A Medicare
				FFS Account under section 1817 and the Part B Medicare FFS Account under
				section 1841—
										(A)pay on behalf of
				the enrollee the amount of the additional out-of-pocket cost-sharing described
				in paragraph (1) attributable to deductibles and coinsurance described in
				subsection (c)(1); and
										(B)reimburse the enrollee the amount of the
				additional out-of-pocket cost-sharing described in paragraph (1) attributable
				to deductibles and coinsurance described in subsection (c)(2).
										(b)Catastrophic
				limitThe amount of the
				catastrophic limit under this subsection for a year shall be the dollar amount
				in effect under section 223(c)(2)(A)(ii) of the Internal Revenue Code of 1986
				for self-only coverage for taxable years beginning in such year.
								(c)Out-of-Pocket
				cost-Sharing definedIn this
				section, the term out-of-pocket cost-sharing means, with respect
				to an individual, the amount of costs incurred by the individual that are
				attributable to—
									(1)deductibles and
				coinsurance imposed under sections 1860E–21 and 1860E–22; and
									(2)deductibles and coinsurance imposed under
				standard prescription drug coverage pursuant to section 1860D–2(b) or
				alternative prescription drug coverage pursuant to section 1860D–2(c) offered
				by a prescription drug plan.
									1860E–24.Offering
				of tiered cost-sharing coverage levels instead of medigap
								(a)Recognition of 3
				tiers of cost-Sharing coverageFor plans years beginning on or
				after the general effective date, MA plans shall be classified based upon the
				following 3 tiers of cost-sharing coverage (each in this part referred to as a
				tier of cost-sharing coverage):
									(1)Tier
				1A tier 1 level (in this part referred to as
				tier 1) for Medicare Advantage plans with cost-sharing designed to
				provide benefits that are actuarially equivalent to that provided under
				Medicare fee-for-service.
									(2)Tier
				2A tier 2 level (in this part referred to as
				tier 2) for Medicare Advantage plans with cost-sharing designed to
				provide benefits that would provide a level of coverage of at least 85 percent
				of the expenses under Medicare fee-for-service for the average Medicare
				enrollee.
									(3)Tier
				3A tier 3 level (in this part referred to as
				tier 3) for Medicare Advantage plans with cost-sharing designed to
				provide benefits that would provide a level of coverage of at least 95 percent
				of the expenses under Medicare fee-for-service for the average Medicare
				enrollee.
									For
				purposes of this Act, Medicare fee-for-service shall be included in tier
				1.(b)Assuring access
				to a choice of coverage
									(1)Choice of at
				least two plans in each area and tier
										(A)In
				generalThe Medicare Choices Commission shall ensure that there
				is available, consistent with subparagraph (B), a choice of enrollment in at
				least 2 qualifying plans (as defined in paragraph (3)) for each tier of
				cost-sharing coverage and each MA region.
										(B)Requirement for
				different plan sponsorsThe
				requirement in subparagraph (A) is not satisfied with respect to a region if
				only one entity offers all the qualifying plans in the region.
										(C)Qualifying plan
				definedFor purposes of this section, the term qualifying
				plan means—
											(i)with respect to
				tier 1, Medicare fee-for-service or any MA–PD plan that is not classified under
				tier 2 or tier 3; or
											(ii)with respect to
				any other tier, an MA–PD plan that is classified under the respective
				tier.
											(2)Fallback
				planIn order to ensure
				access pursuant to paragraph (1) in an MA region, with respect to the offering
				of plans in a tier, if such access is not provided in such region, the Medicare
				Choices Commission shall direct the Secretary to provide for the offering of a
				fallback plan in such tier for that region in a similar manner that the
				Secretary provides for the offering of a fallback prescription drug plan under
				section 1860D–11(g) in an area that does not provide access described in
				section 1860D–3(a).
									(c)Medigap
									(1)Limitation on
				new enrollmentSubject to paragraph (2), a health insurance
				issuer that offers a Medicare supplemental health insurance policy (as defined
				in section 1882(g)(1)) may not enroll an individual under such policy on or
				after the general effective date.
									(2)Treatment of
				current Medigap enrollees
										(A)Permitted to
				continue under medigapIn the case of an individual who, as of
				the day before the general effective date is entitled to benefits under part A
				or enrolled under part B and is enrolled under a Medicare supplemental health
				insurance policy certified under section 1882, such individual may choose to
				remain enrolled under such policy or disenroll and change enrollment to a
				different policy so certified during a period and in accordance with a process
				specified by the Secretary.
										(B)Treatment of
				Medigap policies
											(i)In
				generalWith respect to plan years beginning on or after January
				1, 2016, a Medicare supplemental health insurance policy shall be certified
				under section 1882 only with respect to individuals described in subparagraph
				(A) and only if such policy is modified to be in accordance with standards
				revised pursuant to clause (ii).
											(ii)New
				standardsThe Secretary shall
				request the National Association of Insurance Commissioners to revise the
				standards for all benefit packages for Medicare supplemental health insurance
				policies under section 1882(p) to be in accordance with the cost-sharing
				provisions established by this subpart.
											(C)Availability of
				substitute policies with guaranteed issue
											(i)In
				generalThe issuer of a medicare supplemental policy—
												(I)may not deny or
				condition the issuance or effectiveness of a medicare supplemental policy that
				is offered and is available for issuance to new enrollees by such
				issuer;
												(II)may not
				discriminate in the pricing of such policy, because of health status, claims
				experience, receipt of health care, or medical condition; and
												(III)may not impose
				an exclusion of benefits based on a pre-existing condition under such policy,
				in the case of an individual described in clause (ii) who seeks to enroll under
				the policy during a period described in subparagraph (A).
												(ii)Individual
				coveredAn individual described in this subparagraph with respect
				to the issuer of a medicare supplemental policy is an individual who—
												(I)is described in
				subparagraph (A) and, as of the date described in such subparagraph, is
				enrolled under a medicare supplemental policy; and
												(II)terminates
				enrollment in such policy and submits evidence of such termination along with
				the application for the policy under subparagraph (A) during the period
				described in such subparagraph.
												(iii)LimitationSubclause (i) shall apply to an issuer of a
				medicare supplemental policy, with respect to an individual, only in the case
				the actuarial value of the benefits under such policy does not substantially
				exceed the actuarial value of the policy described in clause (ii)(II) with
				respect to which the individual terminated enrollment.
											1860E–25.Contributions
				into health individual retirement accounts
								(a)ContributionsThe
				Secretary shall establish procedures to ensure that, for each year (beginning
				with 2016), the Secretary shall deposit in the health individual retirement
				account (as defined in section 201(1) of the Save and Strengthen Medicare Act
				of 2012) of an account holder (as defined in section 201(2) of such Act) who is
				a Medicare fee-for-service enrollee the per capita Medicare preventive benefit
				amount under subsection (b) for such year. In no case shall a deposit be made
				under the previous sentence in the case of an individual described in
				subparagraph (A)(ii) of section 1935(c)(6) (taking into account the application
				of subparagraph (B) of such section) in a State that has elected the
				maintenance of effort option described in section 1944(b)(2).
								(b)Per capita
				Medicare preventive benefit amount
									(1)In
				generalFor purposes of
				subsection (b), the per capita Medicare preventive benefit amount is equal
				to—
										(A)with respect to
				2016, the amount by which—
											(i)the average per capita amount estimated to
				have been expended under Medicare fee-for-service for preventive services
				during the previous year; exceeds
											(ii)the average per capita amount that would
				have been expended under Medicare fee-for-service for such services during such
				previous year if payment under Medicare fee-for-service for such services had
				been subject to the deductible and cost-sharing provisions of section
				1833;
											(B)with respect to
				2017, the amount by which—
											(i)the actual average
				per capita amount expended under Medicare fee-for-service for preventive
				services during 2015; exceeds
											(ii)the average per capita amount that would
				have been expended under Medicare fee-for-service for such services during such
				year if payment under Medicare fee-for-service for such services had been
				subject to the deductible and cost-sharing provisions of section 1833;
											increased by the annual percentage
				increase in the consumer price index (all items; U.S. city average) as of
				September of such previous year; and(C)with respect to a subsequent year, the
				amount determined under this paragraph for the previous year, increased by the
				annual percentage increase in the consumer price index (all items; U.S. city
				average) as of September of such previous year.
										(2)Preventive
				servicesFor purposes of this
				section, the term preventive services means preventive services
				that are exempt from coinsurance under section 1833(a)(1)(Y) for 2015.
									(c)Payment
									(1)From CMS
				operating accountPayment of
				each per capita Medicare preventive benefit amount shall be made in appropriate
				part from the Part A Medicare FFS Account under section 1817 and the Part B
				Medicare FFS Account under section 1841.
									(2)AvailabilityPayment of a per capita Medicare preventive
				benefit amount for a year to the health individual retirement account of an
				individual shall be made available to such account only for such year. If, by
				December 31 of such year, the amount of the per capita Medicare preventive
				benefit amount deposited for such year exceeds the amount distributed from the
				account of the individual (in accordance with section 206(a) of the Save and
				Strengthen Medicare Act of 2012) during such year, such excess shall be
				returned to the Medicare FFS Account in accordance with procedures established
				under subsection (e).
									1860E–26.Requiring
				MA plans to offer prescription drug coverageBeginning for plan years beginning on or
				after the general effective date, the only MA plans that may be offered under
				part C are MA–PD
				plans.
							.
				(b)Application of
			 out-of-Pocket limit to MA–PD plans
					(1)In
			 generalSection 1852(a)(1)(B)
			 of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended—
						(A)in clause (i), by
			 striking clause (iii) and inserting clauses (iii) and
			 (vi); and
						(B)by adding at the
			 end the following new clause:
							
								(vi)Out-of-pocket
				limitThe provisions of
				section 1860E–23—
									(I)shall apply to
				individuals enrolled under an MA–PD plan in the same manner as such provisions
				apply to Medicare enrollees under such section, except that in lieu of the
				application of subsection (a)(2) of such section the MA–PD plan shall establish
				procedures to provide for payment of any additional out-of-pocket cost-sharing
				described in subsection (a)(1) of such section incurred by individuals enrolled
				under the MA–PD plan; and
									(II)as applied under
				subclause (I), may not be waived by application of this subparagraph.
									In applying
				subsection (b) of section 1860E–23 pursuant to the previous sentence, an MA–PD
				plan may substitute a dollar amount that is less than the dollar amount
				specified under such
				subsection..
						(2)Exempting MA–PD
			 plans offering alternative prescription drug coverage from part D deductible
			 and out-of-pocket limit requirementsSection 1860D–2(c) of the
			 Social Security Act (42 U.S.C. 1395w–102(c)) is amended—
						(A)in paragraph (2),
			 by striking The deductible and inserting In the case of a
			 prescription drug plan, the deductible; and
						(B)in paragraph (3),
			 by striking The coverage provides and inserting In the
			 case of a prescription drug plan, the coverage provides.
						(c)Prescription
			 drug plans required To report enrollees’ out-of-Pocket
			 cost-SharingSection 1860D–12(b) of the Social Security Act (42
			 U.S.C. 1395w–112(b)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Out-of-pocket
				cost-sharing reportsEach
				contract entered into with a PDP sponsor under this part with respect to a
				prescription drug plan offered by such sponsor shall require that, with respect
				to each claim submitted for items or services furnished to an individual
				enrolled under the plan pursuant to the contract, the sponsor submits to the
				Secretary information on the amount of out-of-pocket cost-sharing (as defined
				in section 1860E–23(c)) applicable to such enrollee for such items or
				services.
						.
				(d)Conforming
			 amendments
					(1)Section 1813 of
			 the Social Security Act (42 U.S.C. 1395e) is amended—
						(A)in subsection (a),
			 by inserting Subject to subpart 2 of part E: before paragraph
			 (1); and
						(B)in subsection (b), by inserting
			 Subject to subpart 2 of part E: before paragraph (1).
						(2)Section 1833 of
			 such Act (42 U.S.C. 1395l) is amended—
						(A)in subsection (a),
			 in the matter preceding paragraph (1), by inserting and subpart 2 of
			 part E after succeeding provisions of this
			 section;
						(B)in subsection (b),
			 in the first sentence, by striking Before applying and inserting
			 Subject to subpart 2 of part E, before applying;
						(C)in subsection
			 (c)(1), in the matter preceding subparagraph (A), by inserting subject
			 to subpart 2 of part E, after this part,;
						(D)in subsection (f),
			 by striking In establishing and inserting Subject to
			 subpart 2 of part E, in establishing; and
						(E)in subsection
			 (g)(1), by inserting and subpart 2 of part E and
			 paragraphs (4) and (5).
						(3)Section 1882(a)(2)
			 of such Act is amended by striking No medicare and inserting
			 Subject to section 1860E–24(c), no medicare.
					104.Late enrollment
			 penalty not to apply for months of any health coverage
				(a)In
			 generalSection 1839(b) of the Social Security Act (42 U.S.C.
			 1395r) is amended in the second sentence, by inserting before the period at the
			 end the following: or months during which the individual has any other
			 health coverage.
				(b)Effective
			 dateThe amendment made by paragraph (1) shall apply for months
			 of coverage beginning after the date of the enactment of this Act.
				105.Competitive
			 bidding and premiums under unified Medicare
				(a)In
			 generalPart E of title XVIII
			 of the Social Security Act, as added by section 101 and amended by section 103,
			 is further amended by adding at the end the following:
					
						3Competitive
				bidding and premiums
							1860E–31.Application
				of competitive bidding and changes in premiums
								(a)Competitive
				bidding based on levels of coverage and MA regionsIn applying
				section 1854 for plan years beginning on or after the general effective date
				the following rules shall apply:
									(1)Separate bids
				for each tier of cost-sharing coverageA Medicare Advantage
				organization shall submit a separate bid for each tier of cost-sharing coverage
				for each MA–PD plan offered by such organization.
									(2)BidsAny bid submitted by a Medicare Advantage
				organization under such section—
										(A)with respect to an
				MA region, shall provide for the offering of an MA–PD plan in each county
				within such region; and
										(B)with respect to an
				MA local area, shall provide for the offering of an MA–PD plan in each county
				within such area.
										(3)Uniform bids for
				all areas within an MA regionAny bid submitted by a Medicare Advantage
				organization under such section shall, as specified by the organization, be
				uniform for—
										(A)all plans offered
				in any MA local area within an MA region; or
										(B)subject to
				paragraph (4), all plans offered within a county; and
										section
				1854(h) shall apply.(4)Authority of
				Medicare Choices Commission to reject bidsIn the case that the Medicare Choices
				Commission determines that a Medicare Advantage organization is submitting bids
				in accordance with paragraph (3)(B) in a manner that demonstrates a
				disproportionate change in the amounts of the bids for such areas compared to
				the actual costs for providing benefits in such areas, the Commission may
				reject such bids.
									(5)Acceptance of
				bid
										(A)In
				generalA Medicare Advantage organization shall not be eligible
				to submit a bid under such section unless the organization provides assurances
				satisfactory to the Medicare Choices Commission that the organization will
				accept an award of a contract under this part pursuant to such bid.
										(B)Certain
				modifications permittedNothing in subparagraph (A) shall be
				construed as preventing a Medicare Advantage organization that submits a bid
				under such section from withdrawing or modifying the bid before the date on
				which the risk-adjusted benchmark amount under paragraph (3)(B)(i) or
				(4)(B)(i), as appropriate, of section 1854(b) is calculated for the area and
				year involved.
										(b)Adjustment in
				payment to MA plans
									(1)In
				generalIn applying section
				1853 for plans years beginning on or after the general effective date, the
				amount specified in subparagraph (B) of section 1853(a)(1) shall be
				1/12 of 88 percent of the revised benchmark for the region
				and year involved.
									(2)Revised
				benchmark
										(A)In
				generalThe Medicare Choices Commission shall compute a revised
				benchmark for each plan year and each MA region.
										(B)Revised
				benchmarkSubject to the succeeding provisions of this paragraph,
				the revised benchmark for a plan year and MA region is equal to the sum
				of—
											(i)the phase-out
				percentage (as specified in subparagraph (C)) of the average of the lowest and
				third lowest bid amount submitted for such year and region for the tier 1 level
				of cost-sharing coverage under section 1860E–24(b), taking into account section
				1860E–32(b); and
											(ii)the phase-in
				percentage (as specified in subparagraph (C)) of the lowest bid amount so
				submitted.
											(C)Phase out and
				phase-in percentagesIn
				subparagraph (B), with respect—
											(i)to
				the first plan year in which this section applies, the phase-out percentage
				shall be 100 percent and the phase-in percentage shall be 0 percent; and
											(ii)each succeeding
				plan year the phase-out percentage shall be the phase-out percentage for the
				previous year decreased by 20 percentage points (but not below 0 percent) and
				the phase-in percentage shall be 100 percent minus the phase-out percentage for
				the year.
											(D)LimitationIn
				no case shall the revised benchmark for a plan year and MA region be lower than
				the lowest bid amount submitted for such year and region that when combined
				with all bids below such bid amount would result in the capacity to provide
				coverage to all Medicare enrollees in such region.
										(3)Review and
				revisions of risk adjustment
										(A)In
				generalThe Medicare Choices
				Commission shall review and, as the Commission determines appropriate, revise
				the risk adjustments payment mechanism under section 1853(a)(1)(C) for purposes
				of applying such mechanism under this section and under section 1860E–32,
				including pursuant to section 1860E–33(a).
										(B)Requirements for
				revisionsIn making the
				revisions under subparagraph (A) to the risk adjustments payment mechanism
				described in such subparagraph, the following shall apply:
											(i)Incorporating
				private health insurance dataThe Medicare Choices Commission
				shall incorporate data on the cost and utilization of services by individuals
				receiving benefits under a group health plan or health insurance coverage
				offered in the individual or group market who have the same case
				characteristics (such as conditions or combinations of conditions) as such
				characteristics that are to be used under such mechanism for risk adjusting
				payment amounts to Medicare Advantage organizations under part C and Medicare
				fee-for-service under section 1860E–32, including pursuant to section
				1860E–33(a).
											(ii)Inclusion of
				number of conditionsThe Medicare Choices Commission shall
				provide that a risk score under such mechanism, with respect to an individual,
				includes an indicator for the number of chronic conditions with which the
				individual has been diagnosed.
											(iii)Use of 2 years
				of diagnosis dataThe Medicare Choices Commission shall ensure
				that a risk score under such mechanism, with respect to an individual, shall
				reflect two years of diagnosis data, to the extent available.
											(C)Evaluating
				addition of retrospective risk transfer poolIn conducting the review under subparagraph
				(A) of the risk adjustments payment mechanism described in such subparagraph,
				the Medicare Choices Commission shall evaluate the extent to which it would be
				appropriate to establish, in addition to such risk adjustments payment
				mechanism, a retrospective risk transfer pool—
											(i)that would enable MA organizations, with
				respect to MA–PD plans offered by such organization, and the Secretary, with
				respect to Medicare fee-for-service, to collectively devise and administer
				procedures for adjusting for enrollee selection effects that are not, in the
				judgment of the organizations, with respect to such plans, and the Secretary,
				with respect to Medicare fee-for-service, adequately addressed by the risk
				adjustments payment mechanism;
											(ii)under which each MA–PD plan and Medicare
				fee-for-service must participate;
											(iii)which shall be operated by the MA
				organizations offering such MA–PD plans and the Secretary under the supervision
				of the Medicare Choices Commission; and
											(iv)which would be funded entirely out of
				premiums and assessments on such plans and Medicare fee-for-service.
											(4)Application on a
				regional basisIn applying sections 1853 and 1854, the revised
				benchmark under this subsection for each MA local area within an MA region
				shall be the revised benchmark for such region.
									(c)Premiums under
				MA plans
									(1)In
				generalFor plans years beginning on or after the general
				effective date, sections 1853 and 1854 shall be applied—
										(A)by substituting
				the modified monthly basic beneficiary premium described in paragraph (2)(A)
				for the MA monthly basic beneficiary premium defined in section 1854(b)(2)(A);
				and
										(B)by substituting the revised benchmark under
				subsection (b) for the unadjusted MA area specific non-drug monthly benchmark
				amount (as defined in section 1853(j)).
										(2)Modified monthly
				basic beneficiary premium
										(A)In
				generalThe modified monthly basic beneficiary premium described
				in this paragraph, with respect to a month in a year and an MA plan offered in
				a tier of cost-sharing coverage in an MA region, is the amount (if any) by
				which the MA non-drug bid described in subparagraph (B) for such plan exceeds
				1/12 of the revised benchmark described in subsection (b)
				for the year and region.
										(B)MA non-drug
				bidThe MA non-drug bid
				described in this subparagraph is, with respect to a month and an MA plan
				offered in a tier of cost-sharing coverage, the portion of the bid amount
				submitted under clause (i) of section 1854(a)(6)(A) for the tier benefit level,
				MA region, and year involved that is attributable under clause (ii)(I) of such
				section to the provision of benefits under Medicare fee-for-service.
										(3)Application on a
				regional basisIn applying sections 1853 and 1854, the average
				per capita monthly savings under section 1854(b)(3) shall be computed by
				substituting each region for a State and all plans within the region for MA
				local plans within a State.
									(4)Treatment of
				beneficiary rebate ruleSection 1854(b)(1)(C) shall not apply to
				the modified monthly basic beneficiary premium applied under this
				subsection.
									(5)Treatment of
				individuals electing earlier benefit coverageSection 1860E–32(c)(3) shall apply to an MA
				organization and the premium charged under section 1854(b)(1) to an individual
				enrolled in an MA plan offered by such organization who makes an election
				described in such section 1860E–32(c)(3) in the same manner as such section
				applies to the Secretary and an individual enrolled under Medicare
				fee-for-service who makes such an election.
									(d)Annual
				reportBeginning for 2016, the Medicare Choices Commission shall
				submit to Congress an annual report on any questionable activities or
				irregularities that have arisen in the bidding process under part C, as
				modified by this section, during such year.
								1860E–32.Application
				of competitive bidding to Medicare fee-for-service
								(a)Submission of
				bid
									(1)In
				generalThe Secretary shall
				submit a bid for Medicare fee-for-service (in this part referred to as a
				Medicare FFS bid) offered for each MA region in the same manner as
				a bid submitted by a Medicare Advantage organization under section 1854 for
				offering an MA plan under such tier.
									(2)Basis for
				bidIn applying paragraph (1) in computing the average revenue
				requirements under section 1854(a)(6)(A)(i) for a plan year, the Secretary
				shall base such requirements on—
										(A)adjusted average per capita costs payable
				during the previous plan year under parts A and B attributable to all
				individuals enrolled under Medicare fee-for-service in such region, including
				administrative costs attributable to such individuals and costs attributable to
				such individuals with respect to per capita Medicare preventive benefit amounts
				contributed under section 1860E–25 into health individual retirement accounts,
				(as estimated by the Secretary), increased by
										(B)the Secretary’s
				estimate of the percentage increase in the per capita actuarial value of
				benefits under such parts for the plan year involved.
										(3)ModificationIn
				applying this subsection, clause (iii) of section 1854(a)(6)(B) shall not be
				construed as applying to Medicare fee-for-service.
									(b)Treatment of bid
				as a tier 1 bid under part CAny bid under subsection (a) for a region
				shall be considered as a bid for an MA plan offered in the region with tier 1
				cost-sharing coverage for purposes of this part and sections 1853 and
				1854.
								(c)Premiums
				adjustment
									(1)In
				generalBeginning for months beginning on or after the general
				effective date—
										(A)there shall be a combined monthly premium
				amount described in paragraph (2) charged to a Medicare enrollee, with respect
				to coverage under Medicare fee-for-service;
										(B)such premium
				amount under subparagraph (A) shall be instead of the part B monthly premium
				under section 1839; and
										(C)such premium shall
				be separate from (and in addition to) any monthly beneficiary premium that may
				apply to the individual with respect to a prescription drug plan under part
				D.
										(2)Combined monthly
				premium
										(A)In
				generalThe combined monthly
				premium amount under this paragraph for a Medicare enrollee in an MA region
				shall be, subject to subparagraph (D) and section 1860E–41(b), equal to the
				combined monthly base amount under subparagraph (B), adjusted in accordance
				with subparagraphs (C) and (D).
										(B)Combined monthly
				base amountThe combined monthly base amount shall be an amount
				calculated in a manner similar to the manner in which the part B monthly
				premium is calculated under subsections (a) and (c) of section 1839, in effect
				as of December 31, 2015, except that in applying such section—
											(i)the actuarial rate determined under the
				second sentence of subsection (a)(1) of such section shall be an amount the
				Secretary estimates to be necessary so that the aggregate amount for the
				calendar year involved with respect to all Medicare enrollees will equal the
				total of the benefits and administrative costs which the Secretary estimates
				will be payable from the Federal Hospital Insurance Trust Fund under section
				1817 and the Federal Supplementary Medical Insurance Trust Fund under section
				1841 for services performed and related administrative costs incurred in such
				calendar year with respect to such enrollees under parts A and B; and
											(ii)by substituting
				24 percent for 50 percent in subsection (a)(3) of
				such section.
											(C)Application of
				other provisionsThe combined monthly base amount shall be
				subject to adjustment in the same manner as the part B monthly premium
				calculated under section 1839(a) is subject to adjustment under subsections (b)
				and (i) of such section, except that—
											(i)in
				applying the late enrollment penalty under subsection (b) of such section, the
				initial enrollment period of the individual shall be the enrollment period
				specified by the Secretary pursuant to subpart 1 instead of the initial
				enrollment period described in such section 1839(b); and
											(ii)the income
				reduction under subsection (i) of such section shall be applied in accordance
				with section 1860E–41(a).
											Adjustments under this
				subparagraph shall be made without regard to any adjustment under subparagraph
				(D).(D)Amount of
				adjustment for non-MA enrolleesUnder this subparagraph, with
				respect to a Medicare fee-for-service enrollee for a month who resides in an MA
				region, if the Medicare FFS bid under subsection (a) for the region and month
				exceeds such revised benchmark, the amount of the combined monthly base amount
				for the enrollee for the month (without regard to any adjustment under
				subparagraph (C)) shall be increased, subject to subparagraph (E), by the
				amount by which such bid exceeds such benchmark.
										(E)Transition for
				current traditional FFS Medicare beneficiariesIn the case of an individual who, as of
				December 31, 2015, is entitled to (or enrolled for) benefits under part A or
				enrolled under part B but is not enrolled in an MA plan—
											(i)with respect to
				months in 2016, the adjustment under subparagraph (D) for such individual for
				such months may in no case exceed 20 percent of the part B monthly premium
				amount under section 1839 that was applicable to such individual for months in
				the previous year; and
											(ii)with respect to
				months in a subsequent year (before 2026), such adjustment for such months may
				in no case exceed 20 percent of the combined monthly premium amount applicable
				to such individual (not taking into account subparagraph (C)) for months in the
				previous year.
											(3)Treatment of
				individuals electing earlier benefit coverageIn the case of an individual who elects
				under section 216(m) a Medicare eligibility age of at least 65 but less than
				the preferred Medicare age applicable to such individual under paragraph (2)(B)
				of such section, the Secretary shall adjust the premium otherwise computed for
				individuals with a Medicare eligibility age of the preferred Medicare age in a
				manner so that, on an actuarial basis over the lifetime of individuals making
				such an election (taking into account the relevant risk characteristics of
				individuals who as a class have selected the respective age compared to those
				who have not made the election), the actuarial value of the benefits (net of
				premiums) is equal among such groups.
									(4)Payment of
				premiumsThe provisions of section 1854(d)(2) shall apply to the
				payment and collection of combined monthly premium amounts under this
				subsection in a similar manner as such provisions apply to the payment to and
				collection by an MA organization of monthly premiums under part C.
									1860E–33.Ensuring a
				level playing field
								(a)In
				generalExcept as specified
				otherwise in this part, the Secretary and Medicare fee-for-service shall be
				subject to requirements that are applicable under this title to an MA
				organization and Medicare Advantage plan, and payments shall be made to the
				Secretary, with respect to coverage of an individual under Medicare
				fee-for-service in the same manner as payments are made under section
				1853(a)(1) to an MA organization, with respect to coverage of an individual
				under a Medicare Advantage plan offered by such organization.
								(b)Ensuring
				collection of quality and risk dataThe Medicare Choices
				Commission shall establish procedures to ensure that quality data and data on
				risk factors of Medicare enrollees are collected and reported with respect to
				Medicare fee-for-service in the same manner as such data are collected and
				reported with respect to Medicare Advantage plans.
								(c)Noninterference
				rules
									(1)Negotiations
				between MA plans and providersIn order to promote competition under this
				title and in carrying out this title, neither the Secretary nor the Medicare
				Choices Commission may interfere with the negotiations between any MA
				organization and a hospital, physician, or other provider of services or
				supplier.
									(2)Bidding
				processThe Medicare Choices
				Commission may not reject a bid submitted by an MA organization for the
				offering of an MA–PD plan based on the amount of such bid. Nothing in the
				previous sentence shall be construed as affecting the regulatory authority of
				the Commission or as affecting the authority of the Commission to reject a bid
				pursuant to section 1860E–31(a)(3).
									(3)Treatment of
				regulatory functions
										(A)In
				generalThe Secretary, through the Centers of Medicare &
				Medicaid Services, shall maintain regulatory functions associated with
				conditions of participation applicable to participation of providers of
				services and suppliers in Medicare fee-for-service.
										(B)No application
				to providers with respect to MA plansBeginning on the general
				effective date, the Secretary shall not have the authority to apply any
				conditions of participation or similar requirements on providers of services
				and suppliers insofar as they are not related to Medicare
				fee-for-service.
										(C)GAO
				reportBy not later than January 31, 2015, the Comptroller
				General of the United States shall submit to Congress a report containing
				recommendations on the extent to which any condition of participation or
				requirement described in paragraph (2) should be applied to providers of
				services and suppliers furnishing items and services under this title under
				arrangements with Medicare Advantage plans.
										(d)Report
									(1)Initial
				reportNot later than
				September 30, 2014, the Medicare Choices Commission shall submit to Congress a
				report that—
										(A)identifies all the
				requirements that are applicable to MA organizations and Medicare Advantage
				plans and the extent to which such requirements are also applicable to the
				Secretary and Medicare fee-for-service; and
										(B)includes a plan
				for achieving the requirement described in subsection (a).
										(2)GAO
				reportsNot later than January 1, 2016, and every 3 years
				thereafter, the Comptroller General of the United States shall submit to
				Congress a report on the extent to which the Secretary and Medicare
				fee-for-service are in compliance with subsection (a) and the plan described in
				paragraph
				(1)(B).
									.
				(b)Conforming
			 amendments
					(1)Section 1839(a) of the Social Security Act
			 is amended by inserting after the subsection enumerator the following:
			 Subject to section 1860E–32:.
					(2)Section 1839(i)(1)
			 of the Social Security Act is amended by striking In the case
			 and inserting Subject to sections 1860E–32 and 1860E–41, in the
			 case.
					(3)Section
			 1853(a)(1)(A) of the Social Security Act is amended by striking and
			 section 1859(e)(4) and inserting , section 1859(e)(4), and
			 subpart 3 of part E.
					(4)Section 1853(j) of
			 such Act is amended by inserting and subpart 3 of part E after
			 subsection (o).
					(5)Section 1854 of
			 such Act is amended—
						(A)in subsection (a),
			 after the heading, by inserting Subject to subpart 3 of part
			 E:;
						(B)in subsection (b),
			 after the heading, by inserting Subject to subpart 3 of part
			 E:;
						(C)in subsection (d),
			 after the heading, by inserting Subject to subpart 3 of part E:;
			 and
						(D)in subsection (e),
			 after the heading, by inserting Subject to subpart 3 of part
			 E:.
						106.Separate
			 Medicare FFS accounts and other financing under unified Medicare
				(a)Separate
			 Medicare FFS accounts
					(1)Under Federal
			 Hospital Insurance Trust FundSection 1817 of the Social Security Act (42
			 U.S.C. 1395i) is amended by adding at the end the following new
			 subsection:
						
							(l)Part A Medicare
				FFS account
								(1)EstablishmentThere
				is hereby established within the Trust Fund an account to be known as the
				Part A Medicare FFS account for the receipts and disbursements
				attributable to the operation of Medicare fee-for-service (as defined in
				section 1860E–61(b)) insofar as it relates to the program under this part, as
				modified under part E, including the transition funding under paragraph (2)(B).
				Section 1854(g) shall apply to receipts described in the previous sentence in
				the same manner as such section applies to payments or premiums described in
				such section.
								(2)Funding
									(A)In
				generalThe Part A Medicare
				FFS Account shall consist of such gifts and bequests as may be made as provided
				in section 201(i)(1), as applied under this section, accrued interest on
				balances in the Part A Medicare FFS Account, and such amounts as may be
				deposited in, or appropriated to, such Part A Medicare FFS Account as provided
				in this subsection.
									(B)Transition
				funding
										(i)In
				generalIn order to provide for funding relating to transitional
				costs for carrying out Medicare fee-for-service insofar as it relates to the
				program under this part, as modified under part E, as of the general effective
				date (as defined in section 1860E–62), there shall be transferred from the
				Trust Fund to the Part A Medicare FFS Account such sums as specified necessary
				by the Medicare Choices Commission. In order to provide for initial claims
				reserves before the collection of premiums, there shall be transferred from the
				Trust Fund to the Part A Medicare FFS Account such sums as necessary to cover
				90 days worth of claims reserves based on projected enrollment.
										(ii)Amortization of
				transition fundingThe Secretary shall provide for the repayment
				to the Trust Fund of the funding transferred under clause (i) in an amortized
				manner over the 10-year period beginning with the first plan year beginning on
				or after the general effective date (as defined in section 1860E–62).
										(iii)Limitation on
				fundingNothing in this paragraph shall be construed as
				authorizing any additional transfers to the Part A Medicare FFS Account, other
				than such amounts as are otherwise provided with respect to Medicare Advantage
				plans.
										(3)Separate from
				rest of trust fundFunds provided under this subsection to the
				Part A Medicare FFS Account shall—
									(A)be kept separate
				from all other funds within the Trust Fund, but shall be invested, and such
				investments redeemed, in the same manner as all other funds and investments
				within the Trust Fund; and
									(B)notwithstanding
				the previous subsections of this section, be managed and administered by the
				Administrator of the Centers for Medicare & Medicaid
				Services.
									.
					(2)Under
			 Supplementary Medical Insurance Trust FundSection 1841 of the
			 Social Security Act (42 U.S.C. 1395t) is amended by adding at the end the
			 following new subsection:
						
							(j)Part B Medicare
				FFS account
								(1)EstablishmentThere is hereby established within the
				Trust Fund an account to be known as the Part B Medicare FFS
				account for the receipts and disbursements attributable to the operation
				of Medicare fee-for-service (as defined in section 1860E–61(b)) insofar as it
				relates to the program under this part, as modified under part E, including the
				transition funding under paragraph (2)(B). Section 1854(g) shall apply to
				receipts described in the previous sentence in the same manner as such section
				applies to payments or premiums described in such section.
								(2)Funding
									(A)In
				generalThe Part B Medicare
				FFS Account shall consist of such gifts and bequests as may be made as provided
				in section 201(i)(1), as applied pursuant to this section, accrued interest on
				balances in the Part B Medicare FFS Account, and such amounts as may be
				deposited in, or appropriated to, the Part B Medicare FFS Account as provided
				in this subsection.
									(B)Transition
				funding
										(i)In
				generalIn order to provide
				for funding relating to transitional costs for carrying out Medicare
				fee-for-service insofar as it relates to the program under this part, as
				modified under part E, as of the general effective date (as defined in section
				1860E–62), there shall be transferred from the Trust Fund to the Part B
				Medicare FFS Account such sums as specified necessary by the Medicare Choices
				Commission. In order to provide for initial claims reserves before the
				collection of premiums, there shall be transferred from the Trust Fund to the
				Part B Medicare FFS Account such sums as necessary to cover 90 days worth of
				claims reserves based on projected enrollment.
										(ii)Amortization of
				transition fundingThe Secretary shall provide for the repayment
				to the Trust Fund of the funding transferred under clause (i) in an amortized
				manner over the 10-year period beginning with the first plan year beginning on
				or after the general effective date (as defined in section 1860E–62).
										(iii)Limitation on
				fundingNothing in this paragraph shall be construed as
				authorizing any additional transfers to the Part B Medicare FFS Account, other
				than such amounts as are otherwise provided with respect to Medicare Advantage
				plans.
										(3)Separate from
				rest of trust fundFunds provided under this subsection to the
				Part B Medicare FFS Account shall—
									(A)be kept separate
				from all other funds within the Trust Fund, but shall be invested, and such
				investments redeemed, in the same manner as all other funds and investments
				within the Trust Fund; and
									(B)notwithstanding the previous subsections of
				this section, be managed and administered by the the Administrator of the
				Centers for Medicare & Medicaid
				Services.
									.
					(b)Chairperson of
			 Medicare Choices Commission To replace Administrator of CMS on as Secretary of
			 Board of Trustees of HI and SMI Trust Funds
					(1)HI Trust
			 FundSection 1817(b) of the
			 Social Security Act (42 U.S.C. 1395i(b)) is amended by striking The
			 Administrator of the Centers for Medicare & Medicaid Services shall serve
			 as the Secretary of the Board of Trustees. and inserting Before
			 the general effective date defined under section 1860E–62, the Administrator of
			 the Centers for Medicare & Medicaid Services shall serve as the Secretary
			 of the Board of Trustees. On and after such general effective date such
			 Administrator shall not serve as the Secretary of such Board and instead the
			 Chairperson of the Medicare Choices Commission established under section
			 1860E–51 shall serve as the Secretary of such Board..
					(2)SMI Trust
			 FundSection 1841(b) of the
			 Social Security Act (42 U.S.C. 1395t(b)) is amended by striking The
			 Administrator of the Centers for Medicare & Medicaid Services shall serve
			 as the Secretary of the Board of Trustees. and inserting Before
			 the general effective date defined under section 1860E–62, the Administrator of
			 the Centers for Medicare & Medicaid Services shall serve as the Secretary
			 of the Board of Trustees. On and after such general effective date such
			 Administrator shall not serve as the Secretary of such Board and instead the
			 Chairperson of the Medicare Choices Commission established under section
			 1860E–51 shall serve as the Secretary of such Board..
					(c)SubsidiesPart E of title XVIII of the Social
			 Security Act, as added by section 101 and amended by sections 103 and 105, is
			 further amended by adding at the end the following:
					
						4Subsidies
							1860E–41.Changes in
				subsidies
								(a)Reduced
				Government contribution for high-Income seniors
									(1)In
				generalFor purposes of
				determining the combined monthly base amount under section 1860E–32(c)(2)(B)
				for an individual, in applying section 1839(i) under such section, the
				following shall apply:
										(A)2016For
				2016, notwithstanding paragraph (6) of such section 1839(i), subject to
				paragraph (3)—
											(i)the threshold
				amount otherwise applicable under paragraph (2)(A) of such section for
				individuals shall be equal to $50,000 (or couples, $100,000); and
											(ii)instead of the sliding scale percentage
				specified in paragraph (3)(A)(i) of such section (and instead of the amount
				which would be applied in the case of a joint return described in paragraph
				(3)(C)(ii) of such section), the sliding scale percentage shall be determined
				so that for individuals (or couples) whose modified adjusted gross income is
				within an income tier specified in the table described in paragraph (2) the
				sliding scale percentage shall increase, on a sliding scale in a linear manner,
				from the initial premium percentage to the final premium percentage as
				specified in such table for such income tier for such individuals (or couples,
				respectively).
											(B)Subsequent
				yearsFor each subsequent year, such section 1839(i) shall be
				applied, as modified by subparagraph (A) and subject to paragraphs (3) and (4),
				without taking into account paragraph (5) or (6) of such section.
										(2)TableThe table specified in this paragraph is as
				follows: 
										
											
												
													Initial Income Level within Tier for
						Individual (or Couple)Final Income Level
						within Tier for Individual (or Couple)Initial Premium
						PercentageFinal Premium Percentage
													
												
												
													$50,000 ($100,000)$85,000
						($150,000)12 percent20 percent
													
													$85,001 ($150,001)$130,000
						($214,000)20 percent32 percent
													
													$130,001 ($214,001)$190,000
						($300,000)32 percent50 percent
													
													$190,001 ($300,001)No Limit50
						percent50 percent.
													
												
											
										
									(3)Transition for
				certain seniors
										(A)In
				generalIn the case of individuals and couples with an income
				level that is below the minimum level for which section 1839(i) would otherwise
				apply (as in effect as of the date of enactment of this section), the premium
				to be applied shall be the sum of—
											(i)the premium
				otherwise applicable to individuals whose income is $1 below the applicable
				threshold amount under subsection (a)(1); and
											(ii)the transition
				percentage of the amount by which the premium that would otherwise apply (but
				for this paragraph) under this subsection exceeds the premium described in
				clause (i).
											(B)Transition
				percentageThe transition percentage specified in this
				subparagraph—
											(i)for fiscal year
				2016, is 20 percent;
											(ii)for fiscal year 2017, is 40 percent;
											(iii)for fiscal year 2018, is 60 percent;
											(iv)for fiscal year 2019, is 80 percent;
				and
											(v)for any succeeding fiscal year, is 100
				percent.
											(4)Inflation
				adjustment
										(A)In
				generalIn the case of any calendar year beginning after such
				date that the minimum income level for which section 1839(i) applies pursuant
				to paragraph (1)(A)(i) is not greater than 150 percent of the poverty line,
				each dollar amount in paragraph (1)(A) or (2) shall be increased by an amount
				equal to—
											(i)such dollar
				amount, multiplied by
											(ii)the percentage
				(if any) by which the average of the Consumer Price Index for all urban
				consumers (United States city average) for the 12-month period ending with
				August of the preceding calendar year exceeds such average for the 12-month
				period ending with August of the calendar year preceding the first calendar
				year beginning after such date.
											(B)RoundingIf
				any dollar amount after being increased under subparagraph (A) is not a
				multiple of $1,000, such dollar amount shall be rounded to the nearest multiple
				of $1,000.
										(b)Enhanced
				subsidies to low-Income seniors
									(1)In
				generalBeginning with 2016, in lieu of any medical assistance
				available for medicare cost sharing described in section 1905(p)(3), the
				following shall apply:
										(A)Individuals with
				income below 100 percent of poverty line (qualified Medicare beneficiaries) and
				full-benefit dual eligible individualsIn the case of an individual described in
				section 1902(a)(10)(E)(i) or subparagraph (A)(ii) of section 1935(c)(6) (taking
				into account the application of subparagraph (B) of such section), the
				individual is entitled under this section to an income-related premium subsidy
				equal to 100 percent of the modified monthly basic beneficiary premium under
				section 1860E–31(c)(2) for the MA–PD plan with the lowest bid under the tier 3
				benefit level under section 1860E–24(a)(3).
										(B)Individuals with
				income between 100 percent and 120 percent of poverty line (specified
				low-income beneficiaries)In
				the case of an individual described in section 1902(a)(10)(E)(iii), the
				individual is entitled under this section to an income-related premium subsidy
				equal to 100 percent of the modified monthly basic beneficiary premium under
				section 1860E–31(c)(2) for the MA–PD plan with the lowest bid under the tier 2
				benefit level under section 1860E–24(b).
										(C)Other
				individuals with income below 135 percent of poverty line (qualifying
				individuals)In the case of
				an individual described in section 1902(a)(10)(E)(iv), the individual is
				entitled under this section to an income-related premium subsidy equal to 100
				percent of the modified monthly basic beneficiary premium under section
				1860E–31(c)(2) for the MA–PD plan with the lowest bid under the tier 1 benefit
				level under section 1860E–24(b). In no case shall an individual described in
				this subparagraph be subject to a late enrollment penalty, which would
				otherwise be applied under section 1860E–32(c).
										(2)Flexibility in
				use of subsidiesAn individual entitled to an amount of an
				income-related premium subsidy under paragraph (1) may use the amount of such
				subsidy toward the premium applied under Medicare fee-for-service or any MA–PD
				plan offered under any tier benefit level.
									(3)Deposit of
				excess into health IRAsIn the case of such an individual who is
				an account holder (as defined in section 201(2) of the
				Save and Strengthen Medicare Act of
				2012) and for whom the subsidy amount under this subsection
				exceeds the premium amount which is applicable to the individual, the Medicare
				Choices Commission shall provide for the deposit of such excess amount into the
				health individual retirement account (as defined in section 201(1) of such Act)
				of such account
				holder.
									.
				(d)Application of
			 revised income thresholds to part DSection 1860D–13(a)(7) of the Social
			 Security Act (42 U.S.C. 1395w–113(a)(7)) is amended—
					(1)in subparagraph
			 (A), by inserting (or, for a calendar year after 2015, the threshold
			 amount applicable under paragraph (1) of section 1860E–41(a) (including
			 application of paragraph (4) of such section) for the calendar year)
			 after for the calendar year;
					(2)in subparagraph
			 (B)—
						(A)in the matter
			 preceding clause (i), by striking The monthly and inserting
			 Subject to subparagraph (H), the monthly; and
						(B)in clause (i)(I),
			 by inserting (or, for a calendar year after 2015, the applicable
			 percentage that would be determined under paragraph (2) of section 1860E–41(a)
			 (including application of paragraph (4) of such section) for the individual for
			 the calendar year if the table specified in subparagraph (G) were substituted
			 for the table specified in the table under such paragraph (2)) after
			 for the calendar year;
						(3)in subparagraph
			 (E)(ii)—
						(A)in subclause (I),
			 by inserting or, for a year after 2015, the modified adjusted gross
			 income threshold amount applicable under paragraph (1) of section 1860E–41(a)
			 (including application of paragraph (4) of such section) before the
			 period at the end; and
						(B)in subclause (II),
			 by inserting or, for a year after 2015, the applicable percentage that
			 would be determined under paragraph (2) of section 1860E–41(a) (including
			 application of paragraph (4) of such section) if the table specified in
			 subparagraph (G) were substituted for the table specified in the table under
			 such paragraph (2)) before the period at the end; and
						(4)by adding at the
			 end the following new subparagraphs:
						
							(G)TableFor purposes of subparagraph (B)(i)(I), the
				table specified in this subparagraph is as follows:
								
									
										
											Initial Income Level within Tier for
						Individual (or Couple)Final Income Level
						within Tier for Individual (or Couple)Initial Premium
						PercentageFinal Premium Percentage
											
										
										
											$50,000 ($100,000)$85,000
						($150,000)25 percent35 percent
											
											$85,001 ($150,001)$130,000
						($214,000)35 percent50 percent
											
											$130,001 ($214,001)$190,000
						($300,000)50 percent80 percent
											
											$190,001 ($300,001)No Limit80
						percent80 percent.
											
										
									
								
							(H)Transition for
				certain seniorsIn the case
				of individuals and couples with an income level that is below the minimum level
				for which section 1839(i) (as in effect as of the date of enactment of this
				subparagraph) would otherwise apply before application of the amendments made
				by section 106(b) of the Save and Strengthen
				Medicare Act of 2012, the monthly adjustment amount to be applied
				under subparagraph (B) for such an individual for a month in a fiscal year
				shall be the transition percentage specified in section 1860E–41(a)(3)(B) for
				such fiscal year of the monthly adjustment amount otherwise specified under
				such
				subparagraph.
							.
					107.Medicare
			 Choices Commission; general provisions; effective datePart E of title XVIII of the Social Security
			 Act, as inserted by section 101(a)(2) and as previously amended, is further
			 amended by adding at the end the following new subpart:
				
					5Medicare Choices
				Commission
						1860E–51.Medicare
				Choices Commission
							(a)EstablishmentSubject to subsection (d), there is
				established as an independent agency of the United States a Medicare Commission
				(in this part referred to as the Medicare Choices
				Commission).
							(b)Membership
								(1)Number and
				appointmentThe Medicare
				Choices Commission shall be composed of 7 members appointed by the President,
				by and with the advice and consent of the Senate.
								(2)Deadline for
				initial appointmentThe
				initial members of the Commission shall be nominated for appointment by not
				later than 6 months after the date of enactment of this title.
								(3)Terms
									(A)In
				generalThe terms of members
				of the Commission shall be for 7 years, except that of the members first
				appointed—
										(i)3
				shall be appointed for terms of 3 years;
										(ii)2
				shall be appointed for terms of 5 years; and
										(iii)2 shall be
				appointed for terms of 7 years.
										(B)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member’s predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member’s term until a successor has taken office.
									(C)Limitation on
				number of termsAny person
				appointed as a member of the Commission shall not be eligible for reappointment
				to the Commission after having served 2 terms.
									(4)Chairperson and
				other officersThe Commission
				shall elect a chairperson and such officers as the Commission determines
				appropriate.
								(c)Operation of the
				board
								(1)MeetingsThe Commission shall meet at the call of
				its chairperson or a majority of its members.
								(2)QuorumA quorum shall consist of 4 members of the
				Commission, except that the Commission may establish a lesser quorum to conduct
				a hearing under section 2243(a).
								(d)Assuring timely
				implementation of CommissionIf, by not later than one year after
				the date of the enactment of this subpart, the Senate has not consented to a
				quorum of initial members of the Commission under subsection (b), the duties
				and powers of the Commission under this part shall be carried out by the Office
				of the Actuary of the Centers for Medicare & Medicaid Services.
							1860E–52.Duties of the
				Commission
							(a)In
				generalExcept as otherwise provided in this title and effective
				with respect to benefits furnished on or after January 1, 2015, the Medicare
				Choices Commission shall—
								(1)coordinate
				determinations of beneficiary eligibility and enrollment under title XVIII with
				the Administrator of Social Security;
								(2)oversee and
				administer the competitive bidding under subpart 3;
								(3)oversee and
				administer the provisions of part C;
								(4)oversee and
				administer the provisions of part D;
								(5)distribute funds in appropriate part from
				the Federal Hospital Insurance Trust Fund under section 1817 and the Federal
				Supplementary Medical Insurance Trust Fund under section 1841;
								(6)oversee and
				enforce the provisions of section 1851(g) (relating to guaranteed issue and
				renewal), as applied through this part, including to ensure a Medicare
				Advantage organization offering an MA–PD plan does not impose under such plan
				an exclusion of benefits based on a pre-existing condition;
								(7)disseminate to
				Medicare enrollees information with respect to benefits and limitations on
				payment under Medicare fee-for-service and Medicare Advantage plans, including
				a comparative analysis of Medicare plans and the quality of such plans in the
				area in which the Medicare beneficiary resides;
								(8)establish a
				Medicare enrollee education program to provide timely, readable, accurate, and
				understandable information to Medicare enrollees regarding Medicare
				fee-for-service and Medicare Advantage plan options;
								(9)coordinate and maintain the Medicare.gov
				Internet Web site; and
								(10)conduct public outreach and education
				efforts in accordance with section 301 of the Save and Strengthen Medicare Act of
				2012.
								(b)Relation to
				Medicare fee-for-ServiceThe Commission shall not be responsible
				for the operation of Medicare fee-for-service, but shall have oversight
				authority over Medicare fee-for-service in a similar manner to that provided
				with respect to Medicare Advantage plans.
							(c)Transition
				provisionsThe Secretary and the Commission shall cooperate to
				establish an appropriate transition of responsibility for the administration of
				title XVIII and other related laws, from the Secretary to the Commission as is
				appropriate to carry out the purposes of this part and as is consistent with
				the duties of the Commission described in subsection (a). Insofar as a
				responsibility is transferred to the Commission under this subsection, any
				reference to the Secretary or the Centers of Medicare & Medicaid Services
				in title XVIII or other provision of law with respect to such responsibility is
				deemed to be a reference to the Commission.
							1860E–53.Powers of
				Commission
							(a)In
				generalThe Medicare Choices Commission may, for the purpose of
				carrying out its duties, promulgate regulations, hold hearings, sit and act at
				times and places, take testimony, and receive evidence as the Commission
				considers appropriate.
							(b)Contract
				authorityThe Commission may contract with, and compensate,
				government and private agencies or persons for items and services, without
				regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
							(c)Commission
				authority To permit flexibility in requirementsIn promulgating
				regulations under subsection (a) to carry out the requirements of part C of
				title XVIII, the Commission may modify the regulations previously promulgated
				by the Secretary to carry out such requirements (other than those relating to
				benefits or beneficiary protections) as may be appropriate to better meet the
				needs of Medicare enrollees and promote fair and open competition among
				Medicare fee-for-service and Medicare Advantage plans.
							(d)Overseeing
				solvency of Medicare fee-for-ServiceThe Commission shall monitor
				and oversee the financial solvency of Medicare fee-for-service in a manner
				similar to the manner in which State insurance commissioners monitor and
				oversee the solvency of health insurance issuers in the States. The Commission
				shall include in its periodic reports to Congress an analysis of the solvency
				of Medicare fee-for-service.
							1860E–54.Commission
				personnel matters
							(a)Members
								(1)CompensationMembers
				of the Medicare Choices Commission shall devote their entire time to the
				business of the Commission, and each member shall be compensated at a rate
				equal to the per diem equivalent of the rate provided for level II of the
				Executive Schedule under section 5315 of title 5, United States Code.
								(2)Travel
				expensesThe members of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of service for the Commission.
								(3)RemovalThe
				President may remove a member of the Commission only for neglect of duty or
				malfeasance in office.
								(b)Staff and
				support services
								(1)Executive
				directorThe chairperson shall appoint an executive director of
				the Commission who shall be paid at a rate specified by the Commission.
								(2)StaffWith
				the approval of the Commission, the executive director may appoint such
				personnel as the executive director considers appropriate.
								(3)Inapplicability
				of civil service lawsThe staff of the Commission shall be
				appointed without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and shall be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
				title (relating to classification and General Schedule pay rates).
								(4)Experts and
				consultantsWith the approval of the Commission, the executive
				director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
								(c)Transfer of
				personnel, assets, etcFor purposes of the Commission carrying
				out its duties, the Secretary and the Commission may provide for the transfer
				to the Commission of such civil service personnel employed by the Department of
				Health and Human Services, and such resources and assets of the Department used
				in carrying out title XVIII, as the Commission requires.
							1860E–55.Reports;
				communications with Congress
							(a)Report on
				medicare programNot less frequently than annually, the Medicare
				Choices Commission shall submit to Congress such reports describing the
				Medicare program under title XVIII as the Commission determines
				appropriate.
							(b)Maintaining
				independence of commission in communications with congressThe
				Commission may directly submit to Congress reports, legislative
				recommendations, testimony, or comments on legislation. No officer or agency of
				the United States may require the Commission to submit to any officer or agency
				of the United States for approval, comments, or review, prior to the submission
				to Congress of such reports, recommendations, testimony, or comments.
							1860E–56.Funding of the
				CommissionThere is authorized
				to be appropriated to the Medicare Choices Commission (in appropriate part from
				the Federal Hospital Insurance Trust Fund under section 1817 and the Federal
				Supplementary Medical Insurance Trust Fund under section 1841) such sums as are
				necessary for the Commission to carry out its duties for each fiscal year
				beginning with fiscal year 2014.
						6General
				provisions
						1860E–61.Applicability;
				definitions
							(a)In
				generalThe provisions of this Act are superseded to the extent
				inconsistent with the provisions of this part.
							(b)TerminologyFor purposes of this part:
								(1)Medicare
				enrollee
									(A)In
				generalThe term
				Medicare enrollee means—
										(i)an
				individual entitled to (or enrolled for benefits) under part A and enrolled
				under part B; and
										(ii)except as
				otherwise specified, an individual described in section 1860E–11(a)(3).
										(B)TreatmentAny
				reference in this Act (or any other Act) in effect before the date of the
				enactment of this part, to an individual entitled to benefits under part A or
				enrolled under part B shall be deemed a reference to a Medicare
				enrollee.
									(2)Medicare
				fee-for-serviceThe term
				Medicare fee-for-service means the original Medicare
				fee-for-service program under parts A and B, as modified by this part, and does
				not include part C or part D.
								(3)Medicare
				fee-for-service enrolleeThe
				term Medicare fee-for-service enrollee means a Medicare enrollee
				who is not enrolled under a Medicare Advantage plan under part C.
								1860E–62.General
				effective dateExcept as
				otherwise specified, the provisions of this part shall apply to items and
				services furnished on or after January 1, 2016, and to plan years beginning on
				or after such date (referred to in this title as the general effective
				date).
						.
			IIHealth Individual
			 Retirement Accounts
			AEstablishment of
			 Accounts
				201.DefinitionsFor purposes of this subtitle—
					(1)Health
			 individual retirement accountThe term health individual retirement
			 account means an account established under section 203.
					(2)Account
			 holderThe term account holder means any individual
			 for whom an account is established under section 203.
					(3)HIRA
			 FundThe term HIRA Fund means the Health Individual
			 Retirement Account Fund established under section 202.
					202.Health
			 Individual Retirement Account Fund
					(a)Establishment of
			 Fund
						(1)EstablishmentThere is established in the Treasury of the
			 United States a trust fund to be known as the Health Individual Retirement
			 Account Fund.
						(2)Amounts in
			 FundThe HIRA Fund shall
			 consist of all amounts contributed to the HIRA Fund under section 204,
			 increased by the total net earnings from investments of sums in the HIRA Fund
			 attributable to such contributed amounts, and reduced by the total net losses
			 from investments of such sums.
						(3)TrusteesThe
			 Commissioner of Social Security shall serve as trustee of the HIRA Fund.
						(4)Budget
			 authority; appropriationThis
			 subtitle constitutes budget authority in advance of appropriations Acts and
			 represents the obligation of the Commissioner to provide for the payment of
			 amounts provided under this subtitle. The amounts held in the HIRA Fund are
			 appropriated and shall remain available without fiscal year limitation.
						(b)AvailabilityThe sums in the HIRA Fund are appropriated
			 and shall remain available without fiscal year limitation—
						(1)to invest funds in the HIRA Fund under
			 section 205;
						(2)to make distributions in accordance with
			 section 206; and
						(3)to pay the administrative expenses of the
			 Board in accordance with subsection (d).
						(c)Limitations on
			 use of funds
						(1)In
			 generalSums in the HIRA Fund
			 credited to a account holder’s health individual retirement account under
			 section 205(a)(1)(2) may not be used for, or diverted to, purposes other than
			 for the exclusive benefit of the account holder or the account holder’s
			 beneficiaries under this subtitle.
						(2)AssignmentsSums in the HIRA Fund may not be assigned
			 or alienated and are not subject to execution, levy, attachment, garnishment,
			 or other legal process.
						(d)Payment of
			 administrative expensesAdministrative expenses incurred to carry
			 out this subtitle shall be paid out of net earnings in the HIRA Fund in
			 conjunction with the allocation of investment earnings and losses under section
			 203(d).
					(e)LimitationThe sums in the HIRA Fund shall not be
			 appropriated for any purpose other than the purposes specified in this part and
			 may not be used for any other purpose.
					203.Establishment
			 of health individual retirement accounts
					(a)Establishment of
			 publicly administered system of health individual retirement
			 accountsThe Commissioner
			 shall establish a health individual account for each individual who—
						(1)receives wages in any calendar year after
			 December 31, 2015, subject to the contribution requirement of section 3101(a)
			 of the Internal Revenue Code of 1986;
						(2)derives
			 self-employment income for a taxable year beginning after December 31, 2015,
			 subject to the contribution requirement of section 1401(a) of such Code;
			 or
						(3)is a Medicare
			 enrollee (as defined in section 1860E–61(b) of the Social Security Act).
						(b)Management of
			 accountsSuch account shall be the means by which amounts
			 contributed to, and held in, the HIRA Fund under section 204 are credited to
			 the account holder, under procedures which shall be established by the
			 Commissioner by regulation. Each account shall be identified to the account
			 holder by means of the account holder’s social security account number. The
			 Commissioner shall take such steps as are necessary to protect account holders’
			 social security numbers, including not using complete social security numbers
			 on any statements or identification or payment cards.
					(c)Account
			 balanceThe balance in an
			 account holder’s account at any time is the excess of—
						(1)all deposits in the HIRA Fund credited to
			 such account holder’s health individual retirement account, subject to such
			 increases and reductions as may result from allocations made to and reductions
			 made in the account pursuant to subsection (d); over
						(2)amounts paid out of the HIRA Fund in
			 connection with amounts credited to such account holder’s account.
						(d)Allocation of
			 earnings and lossesPursuant
			 to regulations which shall be prescribed by the Commissioner, the Commissioner
			 shall allocate to each health individual retirement account an amount equal to
			 the net earnings and net losses from each investment of sums in the HIRA Fund
			 which are attributable to sums credited to such account reduced by an
			 appropriate share of the administrative expenses paid out of the net earnings,
			 as determined by the Commissioner.
					204.Transfer of
			 HIRA contributions to HIRA Fund
					(a)In
			 generalThere is hereby
			 appropriated to the HIRA Fund, out of moneys in the Treasury not otherwise
			 appropriated, amounts equivalent to 100 percent of amounts contributed under
			 sections 3101(d) and 1401(d) of the Internal Revenue Code of 1986. The
			 Secretary of the Treasury shall from time to time transfer such amounts from
			 the general fund in the Treasury to the HIRA Fund.
					(b)Contributions
			 from HHSThe Commissioner shall accept any contributions with
			 respect to an account holder’s account, including contributions from the
			 Secretary of Health and Human Services under sections 1860E–25 and
			 1860E–41(b)(3) of the Social Security Act and any contribution from a State
			 under section 1944(b) of such Act.
					(c)Coordination
			 with Social Security Trust FundsThe amounts contributed under
			 sections 3101(d) and 1401(d) of such Code shall not be taken into account in
			 determining the amounts appropriated and transferred under section 201 of the
			 Social Security Act.
					205.Operation of
			 HIRA Fund
					(a)Separate
			 crediting to health individual retirement accounts
						(1)In
			 generalSubject to this subsection, the Commissioner shall
			 provide for prompt, separate crediting of the amounts deposited in the HIRA
			 Fund to each account holder’s health individual savings account to the extent
			 such amount consists of contributions made to the HIRA Fund under section 204
			 with respect to such account holder, together with any increases or decreases
			 therein so as to reflect the net returns and losses from investment thereof
			 while held in the Fund.
						(2)Use of
			 fundsThe amounts held in the Fund are appropriated and shall
			 remain available without fiscal year limitation—
							(A)to be held for
			 investment under subsection (b), and
							(B)to pay the
			 administrative expenses related to the HIRA Fund.
							(b)Investment
			 guidelines
						(1)In
			 generalFor purposes of investment of amounts credited to each
			 health individual retirement account, the Commissioner shall provide by
			 regulation for investment options similar to investment options available under
			 the Thrift Savings Fund under section 8438 of title 5, United States
			 Code.
						(2)Elections among
			 investment optionsPursuant
			 to any individual’s election filed in accordance with regulations of the
			 Commissioner, the Commissioner shall, in accordance with such regulations,
			 provide for disinvestment and reinvestment of amounts credited to the account
			 holder’s health individual retirement account and held in the HIRA Fund under
			 any of the investment options described in paragraph (1).
						(3)Special rule for
			 investing certain amounts contributed from HHSAmounts
			 contributed to any account by the Secretary of Health and Human Services under
			 section 1860E–25 of the Social Security Act may be invested only in the
			 investment option established under paragraph (1) that is the equivalent to the
			 Government Securities Investment Fund (as defined under section 8438(a)(4) of
			 title 5, United States Code).
						(c)Annual
			 description of investment options and disclosure of administrative
			 costsThe Commissioner shall provide annually to each account
			 holder—
						(1)a
			 description of the investment options available with respect to amounts held in
			 the HIRA Fund and the procedures for selecting such options; and
						(2)a
			 disclosure of the rate of administrative costs chargeable with respect to each
			 investment option.
						Descriptions and disclosures
			 required under this subsection shall be written in a manner calculated to be
			 understood by the average account holder.(d)Account
			 informationThe Commissioner shall create an online portal that
			 enables account holders to view their account information, modify investment
			 allocations, and request quarterly paper account statements.
					(e)Treatment of
			 amounts held in HIRA FundSubject to this subtitle and to the
			 extent provided in section 1860E–25(c)(2) of the Social Security Act with
			 respect to amounts contributed under such section, amounts deposited into, and
			 held and accounted for in, the HIRA Fund with respect to any account holder
			 shall be treated as property of such account holder, held in trust for such
			 account holder in the Fund.
					206.Health
			 individual retirement account distributions
					(a)In
			 generalThe Commissioner may
			 distribute amounts from an account holder’s health individual retirement
			 account only—
						(1)for qualified
			 medical expenses (as defined in section 530A(d)(1) of the Internal Revenue Code
			 of 1986);
						(2)to an individual’s spouse or former spouse
			 under a divorce or separation instrument described in subparagraph (A) of
			 section 71(b)(2) of such Code;
						(3)by a transfer at
			 the death of the account holder as provided under subsection (b); or
						(4)as provided in
			 section 1860E–25(c)(2) of the Social Security Act.
						(b)Special
			 accounting rule for certain amountsEach calendar year, any
			 distributions from an account shall be treated as—
						(1)first from any
			 amounts contributed to the account for such calendar year by the Secretary of
			 Health and Human Services under section 1860E–25 of the Social Security Act,
			 and
						(2)then from all
			 other amounts credited to the account.
						(c)Treatment at
			 deathIf the account holder
			 dies before all amounts which are held in the HIRA Fund which are credited to
			 the health individual retirement account of the individual are otherwise
			 distributed in accordance with this section, such amounts shall be distributed,
			 under regulations which shall be prescribed by the Commissioner—
						(1)in any case in which one or more
			 beneficiaries have been designated in advance, to such beneficiaries in
			 accordance with such designation as provided in such regulations; and
						(2)in the case of any
			 amount not distributed as described in paragraph (1), to such individual’s
			 estate.
						BTax
			 Treatment
				211.Tax treatment
			 of accounts
					(a)In
			 generalSubchapter F of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to exempt
			 organizations) is amended by adding at the end the following new part:
						
							IXHealth Individual
				Retirement Account Program
								
									Sec. 530A. Health Individual Retirement
				  Account Program.
								
								530A.Health
				Individual Retirement Account Program
									(a)Tax treatment of
				accountsThe Health
				Individual Retirement Account Fund is exempt from taxation under this
				subtitle.
									(b)Treatment of
				distributions
										(1)Exclusion of
				amounts used for qualified medical expensesAny amount paid or
				distributed out of a health individual retirement account which is used
				exclusively to pay qualified medical expenses of the account beneficiary shall
				not be includible in gross income.
										(2)Inclusion of
				amounts not used for qualified medical expensesAny amount paid
				or distributed out of a health individual retirement account which is used
				other than as described in paragraph (1) shall be included in the gross income
				of the account beneficiary.
										(3)Additional tax
				on distributions not used for qualified medical expensesThe tax imposed by this chapter on the
				account beneficiary for any taxable year in which there is a payment or
				distribution from a health savings account of such beneficiary which is
				includible in gross income under paragraph (2) shall be increased by 10 percent
				of the amount which is so includible.
										(4)Coordination
				with medical expense deductionFor purposes of determining the
				amount of the deduction under section 213, any payment or distribution out of a
				health individual retirement account for qualified medical expenses shall not
				be treated as an expense paid for medical care.
										(5)Transfer of
				account incident to divorceThe transfer of an individual’s interest in
				a health individual retirement account to an individual’s spouse or former
				spouse under a divorce or separation instrument described in subparagraph (A)
				of section 71(b)(2) shall not be considered a taxable transfer made by such
				individual notwithstanding any other provision of this subtitle, and such
				interest shall, after such transfer, be treated as a health individual
				retirement account with respect to which such spouse is the account
				beneficiary.
										(6)Treatment after
				death of account beneficiary
											(A)In
				generalThe transfer of an account beneficiary’s interest in a
				health individual retirement account to another individual by reason of being
				the designated beneficiary of such account at the death of the account
				beneficiary shall not be considered a taxable transfer made by such individual
				notwithstanding any other provision of this title.
											(B)Other
				casesIn the case of any other transfer or acquisition of account
				beneficiary’s interest at the death of the account beneficiary, an amount equal
				to the fair market value of the assets in such account as of the date of death
				shall be includible in such beneficiary’s gross income for the last taxable
				year of such beneficiary.
											(c)Estate tax
				treatmentNo amount shall be
				includible in the gross estate of any individual for purposes of chapter 11 by
				reason of an interest in a health individual retirement account of the
				individual.
									(d)DefinitionsFor
				purposes of this section—
										(1)Qualified
				medical expensesThe term
				qualified medical expenses means, with respect to an account
				beneficiary, amounts paid for medical care (as defined in section 213(d)) for
				such individual, the individual’s spouse, and any dependent (as defined in
				section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B) thereof) of the individual, but only to the extent such amounts are
				not compensated for by insurance or otherwise and only if the individual,
				spouse, or dependent with respect to whom the amount is paid is entitled, at
				the time the amount is paid, to a monthly benefit under title II of the Social
				Security Act or a tier 1 railroad retirement benefit.
										(2)Abortion and
				euthanasia excluded
											(A)In
				generalSuch term shall not
				include any amount paid for an abortion or for the purposeful causing of, or
				the purposeful assisting in causing, the death of any individual, such as by
				assisted suicide, euthanasia, or mercy killing.
											(B)ExceptionsSubparagraph
				(A) shall not apply to—
												(i)an
				abortion—
													(I)in the case of a
				pregnancy that is the result of an act of rape or incest, or
													(II)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy, and
													(ii)the treatment of
				any infection, injury, disease, or disorder that has been caused by or
				exacerbated by the performance of an abortion.
												(3)Account
				beneficiaryThe term account beneficiary means the
				account holder (as defined in section 201 of the Save and Strengthen Medicare
				Act of 2012) on whose behalf the health individual retirement account is
				held.
										(4)Health
				individual retirement accountThe term health individual
				retirement account means an account established under section 203(b) of
				the Save and Strengthen Medicare Act of 2012.
										(5)Health
				Individual Retirement Account FundThe term Health Individual Retirement
				Account Fund means the Fund established under section 202 of the Save
				and Strengthen Medicare Act of
				2012.
										.
					(b)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding at the end the following new item:
						
							
								Part IX. Health Individual Retirement Account
				Program
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2015.
					212.HIRA
			 contributions
					(a)Employment
						(1)In
			 generalSection 3101 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(d)Health
				Individual Retirement Accounts
									(1)In
				generalIn addition to the taxes imposed by subsections (a) and
				(b), there shall be deducted and withheld from the income of every individual
				an amount equal to the applicable percentage of wages (as defined in section
				3121(a)) received by him with respect to employment during any taxable
				year.
									(2)LimitationThe
				amount deducted and withheld under paragraph (1) shall not exceed $2,500
				($5,000 in the case of a married couple filing jointly) for any taxable
				year.
									(3)Applicable
				percentageFor purposes of
				this subsection, the applicable percentage shall be 2 percent, or such other
				percentage (including zero) as the individual elects in such form and manner as
				the Secretary shall prescribe.
									(4)Inflation
				adjustment
										(A)In
				generalIn the case of any taxable year beginning after 2016, the
				dollar amounts under the third sentence of subsection (a) shall be increased by
				an amount equal to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				2015 for 1992 in subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of
				$100.
										.
						(2)Contributions
			 pre-taxSubsection (a) of section 3401 of such Code is amended by
			 adding at the end the following new sentence: Such term shall not
			 include so much of any amounts deducted and withheld from such remuneration
			 under section 3101(d) for any taxable year as does not exceed $2,500 ($5,000 in
			 the case of a married couple filing jointly)..
						(b)Self-Employment
						(1)In
			 generalSection 1401 of such Code is amended by adding at the end
			 the following new subsection:
							
								(d)Health
				Individual Retirement Accounts
									(1)In
				generalIn addition to the
				taxes imposed by the preceding subsections, in the case of an individual with
				self-employment income for the taxable year, such individual shall contribute
				for such taxable year an amount equal to the applicable percentage of such self
				employment income.
									(2)Applicable
				percentageFor purposes of
				this subsection, the applicable percentage shall be 2 percent, or such other
				percentage (including zero) as the individual elects, in such form and manner
				as the Secretary shall prescribe.
									(3)Inflation
				adjustment
										(A)In
				generalIn the case of any taxable year beginning after 2016, the
				dollar amounts under subsection (a)(18) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				2015 for 1992 in subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of
				$100.
										.
						(2)Deduction for
			 self-employment amounts contributed to HIRASubsection (a) of
			 section 1401 of such Code is amended by striking and at the end
			 of paragraph (16), but striking the period at the end of paragraph (17) and
			 inserting ; and, and by inserting after paragraph (17) the
			 following new paragraph:
							
								(18)there shall be excluded so much of any
				amounts contributed by the individual for such taxable year under 1401(d) as
				does not exceed $2,500 ($5,000 in the case of a married couple filing jointly)
				reduced (but not below zero) by the amount of contributions for the taxable
				year with respect to the individual under section
				3101.
								.
						(c)Procedure for
			 reconciliationThe Secretary of the Treasury shall, in
			 consultation with the Commission of Social Security, prescribe such regulations
			 and guidance as are necessary to—
						(1)allow the taxpayer
			 to make additional contributions in any case in which contributions for the
			 taxable year are less than the applicable limitations for the taxable year
			 under sections 3101(d) and 1401(d) with respect to the taxpayer, and
						(2)provide for adding
			 to gross income of the taxpayer for the taxable year amounts equal to any
			 contributions in excess of such applicable limitations.
						(d)Election
			 coordinationThe Secretary of
			 the Treasury and the Commissioner of Social Security shall consult and
			 cooperate in prescribing the time, form, and manner of elections under sections
			 3101(d) and 1401(d) of the Internal Revenue Code of 1986 and section 203(a)
			 this Act so as to reduce unnecessary paperwork and duplication.
					213.Contributions
			 eligible for saver’s credit
					(a)In
			 generalParagraph (1) of
			 section 25B(d) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(D)the amount of contributions with respect to
				the individual pursuant to sections 3101(d) and 1401(d) (reduced or increased,
				as the case may be, to account for any reconciliation under section 212(d) of
				the Save and Strengthen Medicare Act of
				2012).
							.
					(b)Portion of
			 credit made refundableSection 25B of such Code is amended by
			 adding at the end the following new subsection:
						
							(h)Portion of
				credit refundable
								(1)In
				generalThe aggregate credits allowed to a taxpayer under subpart
				C shall be increased by the lesser of—
									(A)the credit which would be allowed under
				this section without regard to this subsection and the limitation under section
				26(a)(2) or subsection (g), as the case may be, or
									(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would be increased if the limitation imposed
				by section 26(a)(2) or subsection (g), as the case may be, were increased by an
				amount equal to the taxpayer’s hospital insurance taxes for the taxable
				year.
									The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of credit otherwise
				allowable under subsection (a) without regard to section 26(a)(2) or subsection
				(g), as the case may be.(2)Hospital
				insurance tax
									(A)In
				generalThe term
				hospital insurance taxes means, with respect to any taxpayer for
				any taxable year—
										(i)the amount of the
				taxes imposed by sections 3101(b) and 3201(a) (to the extent attributable to
				the rate in effect under section 3101(b)) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins,
										(ii)the amount of the
				taxes imposed by sections 3111(b) and 3221(a) (to the extent attributable to
				the rate in effect under section 3111(b)) on amounts paid by the employer to
				the taxpayer with respect to employment during the calendar year in which the
				taxable year begins,
										(iii)the amount of
				the taxes imposed by section 1401(b) on the self-employment income of the
				taxpayer for the taxable year, and
										(iv)the amount of the
				taxes imposed by section 3211(a) (to the extent attributable to the rate in
				effect under sections 3101(b) and 3111(b)) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins.
										(B)Coordination
				with special refund of taxThe term hospital insurance
				taxes shall not include any taxes to the extent the taxpayer is entitled
				to a special refund of such taxes under section 6413(c).
									(C)Special
				ruleAny amounts paid pursuant to an agreement under section
				3121(l) (relating to agreements entered into by American employers with respect
				to foreign affiliates) which are equivalent to the taxes referred to in
				subparagraph (A)(i) shall be treated as taxes referred to in such
				subparagraph.
									.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2015.
					214.Exclusion of
			 certain HIRA transfers
					(a)In
			 generalPart II of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 before section 140 the following new section:
						
							139F.Government
				HIRA subsidiesGross income
				shall not include any payment to the health individual retirement account (as
				defined in section 530A(d)(3)) of an individual by the Secretary of Health and
				Human Services under part E of title XVIII of the Social Security
				Act.
							.
					COther tax
			 provisions
				221.Health Savings
			 Accounts available to individuals eligible for Medicare
					(a)In
			 generalSubsection (b) of
			 section 223 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (7) and by redesignating paragraph (8) as paragraph (7).
					(b)Elimination of
			 Medicare eligibility exception to nonqualified withdrawal
			 penaltyParagraph (4) of section 223(f) of such Code is amended
			 by striking subparagraph (C).
					(c)Conforming
			 amendmentSubparagraph (S) of
			 section 26(b)(2) of such Code is amended by striking
			 223(b)(8)(B)(i)(II) and inserting
			 223(b)(7)(B)(i)(II).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2015.
					222.Reduction in
			 Medicare portion of payroll tax to incentivize late retirement
					(a)EmployeesSection 3101 of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended by adding at the end the following
			 new subsection:
						
							(e)Exception for
				individuals 65 and older
								(1)In
				generalIn the case of an individual who has attained the age of
				65, the rate of tax otherwise in effect under subsection (b)—
									(A)shall be ½ such rate,
				if such individual has not attained the applicable age, and
									(B)shall be zero, if
				such individual has attainted the applicable age.
									(2)Applicable
				ageFor purposes of this subsection—
									(A)In
				generalExcept as provided in subparagraph (B), the applicable
				age shall be 67.
									(B)Preferred
				Medicare ageIn the case of wages received after December 31,
				2025, the applicable age shall be the preferred Medicare age (within the
				meaning of section 216(m)(2)(B) of the Social Security
				Act).
									.
					(b)EmployersSection
			 3111 of such Code is amended by adding at the end the following new
			 subsection:
						
							(d)Exception for
				individuals 65 and olderIn
				the case of an individual who has attained the age of 65, the rate of tax
				otherwise in effect under subsection (b)—
								(1)shall be
				½ such rate, if such individual has not attained the
				applicable age (within the meaning of section 3101(e)(2)), and
								(2)shall be zero, if
				such individual has attained such
				age.
								.
					(c)Self-EmploymentSection
			 1401 of such Code, as amended by this Act, is amended by adding at the end the
			 following new subsection:
						
							(e)Exception for
				individuals 65 and older
								(1)In
				generalIn the case of an individual who has attained the age of
				65, the rate of tax otherwise in effect under subsection (b) for the taxable
				year—
									(A)shall be
				½ such rate, if such individual has not attained the
				applicable age before the end of such taxable year, and
									(B)shall be zero, if
				such individual has attained such age before the end of such taxable
				year.
									(2)Applicable
				ageFor purposes of this subsection—
									(A)In
				generalExcept as provided in subparagraph (B), the applicable
				age shall be 67.
									(B)Preferred
				Medicare ageIn the case of taxable years beginning after
				December 31, 2025, the applicable age shall be the preferred Medicare age
				(within the meaning of section 216(m)(2)(B) of the Social Security
				Act).
									.
					(d)Effective
			 dates
						(1)Subsections
			 (a) and
			 (b)The amendments made by subsections (a) and
			 (b) shall apply to wages paid after December 31, 2015.
						(2)Subsection
			 (c)The amendments made by
			 subsection (c) shall apply to remuneration paid in taxable years ending after
			 December 31, 2015.
						223.15-percent
			 excise tax on employer-sponsored Medicare supplemental coverage
					(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							4980J.Employer-sponsored
				Medicare supplemental coverage
								(a)Imposition of
				taxIn the case of any
				employee who—
									(1)becomes a Medicare
				enrollee (as defined in section 1860E–61(b) of the Social Security Act) after
				December 31, 2015, and
									(2)is covered for any
				period during a calendar year beginning after such date under applicable
				employer-sponsored supplemental coverage,
									there is
				hereby imposed a tax equal to 15 percent of the aggregate cost (determined
				under rules similar to the rules of section 4980B(f)(4)) of such coverage of
				the employee for such period.(b)Liability To pay
				taxThe coverage provider (as defined in section 4980I(c)(1))
				shall pay the tax imposed by subsection (a).
								(c)Applicable
				employer-Sponsored supplemental coverageFor purposes of this section—
									(1)In
				generalThe term applicable employer-sponsored supplemental
				coverage means, with respect to any employee, any first-dollar coverage
				made available by an employer to an employee during the calendar year.
									(2)First-dollar
				insurance coverageThe term first-dollar insurance
				coverage means coverage for—
										(A)the amount of the
				unified deductible for the calendar year under section 1860E–21(b) of the
				Social Security Act, and
										(B)the first $500 of
				coinsurance for the calendar year under section 1860E–22 of such Act.
										(3)Coverage
				includes employee paid portionCoverage shall be treated as
				applicable employer-sponsored supplemental coverage without regard to whether
				the employer or employee pays for the coverage.
									(4)Self-employed
				individualIn the case of an individual who is an employee within
				the meaning of section 401(c)(1), coverage under any group health plan
				providing health insurance coverage shall be treated as applicable
				employer-sponsored coverage if a deduction is allowable under section 162(l)
				with respect to all or any portion of the cost of the coverage.
									(5)EmployeeThe
				term employee includes any former employee, surviving spouse, or
				other primary insured adult.
									(6)Governmental
				plans includedApplicable employer-sponsored coverage shall
				include coverage under any group health plan established and maintained
				primarily for its civilian employees by the Government of the United States, by
				the government of any State or political subdivision thereof, or by any agency
				or instrumentality of any such government.
									(7)Not applicable
				to certain accountsThe term first-dollar coverage
				does not include coverage under a flexible spending arrangement (as defined in
				section 106(c)(2)), coverage under an arrangement under which the employer
				makes contributions described in subsection (b) or (d) of section 106, a health
				reimbursement arrangement treated as employer coverage under an accident or
				health plan for purposes of section 106, or coverage under a health individual
				retirement account (as defined in section 530A(d)(3)).
									(8)Denial of
				deductionFor denial of deduction for the tax imposed by this
				section, see section 275(a)(6).
									(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out
				this
				section.
								.
					(b)Clerical
			 amendmentThe table of
			 sections for chapter 43 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 4980J. Employer-sponsored Medicare
				supplemental
				coverage.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2015.
					IIIOther Health
			 Provisions
			ATransparency,
			 Outreach, and Education 
				301.Public outreach
			 and education initiativesBeginning not later than January 1, 2015,
			 the Medicare Choices Commission shall conduct public outreach and education
			 efforts, through a variety of media and forums, to provide information to
			 Medicare enrollees (as defined in section 1860E–51 of the Social Security Act),
			 providers of services and suppliers (as such terms are defined in section 1861
			 of such Act), health insurance plans, and other appropriate individuals and
			 entities on the modifications made by the provisions of, including amendments
			 made by, this Act to Medicare under title XVIII of the Social Security Act.
			 Such efforts shall include at least the following:
					(1)Interactive Web
			 sites for Medicare enrollees.
					(2)Opportunities for
			 Medicare enrollees to sign up for informational emails from the Centers of
			 Medicare & Medicaid Services.
					(3)Social media pages
			 to provide basic facts to Medicare enrollees and family members of such
			 enrollees.
					(4)National town hall
			 meetings.
					(5)Educational
			 materials for hospitals, medical schools, and other providers of services and
			 suppliers.
					(6)Resources for
			 physicians, home nurses, and other medical professionals to provide to
			 patients.
					(7)Coordination with
			 a broad range of community partners, including community centers, retirement
			 centers, assisted living communities, and faith-based organizations.
					(8)Coordination with
			 health plans.
					302.Annual Medicare
			 beneficiary contributions and benefits statements
					(a)In
			 generalPart A of title XI of the Social Security Act is amended
			 by inserting after section 1143 (42 U.S.C. 1320b–13) the following new
			 section:
						
							1143A.Annual
				Medicare beneficiary contributions and benefits statements
								(a)Provision
									(1)In
				generalBeginning not later than 2 years after the date of the
				enactment of this section, the Medicare Choices Commission established under
				section 1860E–51, in coordination with the Commissioner of Social Security,
				shall provide a statement described in subsection (b) (in this section referred
				to as an annual Medicare information statement) on an annual basis
				to each eligible individual (as defined in subsection (d)) for whom a current
				mailing address can be determined through such methods as the Medicare Choices
				Commission determines to be appropriate.
									(2)Coordination in
				single mailing with social security account statementsIn order
				to avoid sending separate statements under this section and section 1143 in the
				case of an individual for whom a social security account statement is provided
				under section 1143 and a separate annual Medicare information statement would
				otherwise be provided under this section, the Medicare Choices Commission shall
				coordinate with the Commissioner of Social Security, whether through
				transmittal of data or otherwise, in a manner so that the annual Medicare
				information statement is included and sent with such social security account
				statement.
									(3)Methodology
										(A)In
				generalThe Medicare Choices Commission, in consultation with the
				Commissioner of Social Security and the Secretary of the Treasury, shall
				specify the methodology to be used in estimating lifetime contributions and
				lifetime benefits with respect to annual Medicare information statements. Such
				methodology for computing the lifespan of an individual shall be the same
				methodology used for purposes of the social security account statement under
				section 1143.
										(B)Inclusion of
				description in statementThe
				Medicare Choices Commission shall include a brief description of the key
				assumptions used in such methodology in the annual Medicare information
				statements.
										(4)Summary of
				medicare programEach annual
				Medicare information statement shall include a summary of the Medicare programs
				under title XVIII, including a summary description of the status of the Federal
				Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary
				Medical Insurance Trust Fund under section 1841, using information from the
				most recent report of the Board of Trustees of such Fund. Such summary shall
				also include a summary description of benefits and enrollment options under
				parts C and D of such title, but shall indicate that the information described
				in subsection (b) does not include information related to contributions and
				benefits under those parts.
									(b)Medicare
				information statement describedIn addition to the information
				described in paragraphs (3)(B) and (4) of subsection (a), each annual Medicare
				information statement for an eligible individual shall contain the
				following:
									(1)HI Employee
				contributionsThe total contributions described in section
				1143(a)(2)(C) for the individual—
										(A)for the most
				recent year for which data are available;
										(B)to the extent
				feasible, for previous periods through the end of such year; and
										(C)as projected for
				the individual during the individual’s lifetime.
										To the
				extent feasible, of such total contributions the portion that is attributable
				to employer, employee, and self-employment contributions.(2)Medicare
				benefitsIn the case of an eligible individual—
										(A)an estimate of the
				actuarial value of the expected benefits under such parts for the individual
				during the individual’s lifetime, including (but stated separately) any
				benefits described in subparagraph (A); and
										(B)if, for such most
				recent year, such individual was a Medicare enrollee (as defined in section
				1860E–61(b)), the total value of such benefits provided to the individual under
				such parts as of the end of such year and, to the extent feasible, the total
				value of such benefits for such individual for previous periods through the end
				of such year.
										(3)ComparisonAn appropriate comparison of such
				contributions with such benefits.
									(c)Records
				retentionThe Medicare
				Choices Commission shall provide for the indefinite retention of information
				that—
									(1)is described in
				subsection (b), including benefits described in subsection (b)(2); and
									(2)the Medicare Choices Commission has not
				discarded as of the date of the enactment of this section.
									(d)Eligible
				individual definedIn this section, the term eligible
				individual means an individual—
									(1)who has a social
				security account number;
									(2)who has attained
				age 25 or over; and
									(3)who is a Medicare
				enrollee (as defined in section 1860E–61(b)) or who, as of the end of the most
				recent year referred to in subsection (b)(1)(A), has had any contributions
				described in subsection (b)(1) made with respect to the individual during such
				year or a previous
				year.
									.
					(b)Inclusion of
			 social security account statement for those receiving annual medicare
			 information statementSection 1143(a)(3) of such Act (42 U.S.C.
			 1320b–13(a)(3)) is amended by adding at the end the following:
						
							Such term includes an individual not
				described in the previous sentence who is an eligible individual (as defined in
				subsection (d) of section 1143A) for whom an annual Medicare information
				statement is provided under such
				section.
							.
					BMiscellaneous
				311.Repeal of
			 IPABEffective as if included
			 in the enactment of the Patient Protection and Affordable Care Act (Public Law
			 111–148), the provisions of, and amendments made by, sections 3403 and 10320 of
			 such Act (other than subsection (d) of section 1899A of the Social Security
			 Act, as added and amended by such sections) are repealed.
				312.Repeal of
			 Medicare payment productivity adjustments after 2020The provisions of, and amendments made by,
			 section 3401 of the Patient Protection and Affordable Care Act (Public Law
			 111–148), as amended by title X of such Act and section 1105 of the Health Care
			 and Education Reconciliation Act of 2010, insofar as such provisions (and
			 amendments) relate to a productivity adjustment, shall not apply with respect
			 to payments for items or services furnished during any year after fiscal year
			 2020 or calendar year 2020, as applicable.
				313.Graduate
			 medical education grant program
					(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended by adding at the end the following new
			 section:
						
							1899B.Graduate
				medical education grant program
								(a)EstablishmentFor cost reporting periods occurring during
				fiscal year 2015 or a subsequent fiscal year, the Secretary shall carry out a
				grant program under which the Secretary shall provide to each hospital with an
				approved medical residency training program a grant in accordance with the
				subsequent provisions of this section for costs of such hospital for indirect
				and direct graduate medical education. Such grants are instead of any payment
				under subsection (d)(5)(B) or (h) of section 1886, payments for direct or
				indirect medical education costs under title XIX, or section 340E of the Public
				Health Service Act for such costs during such fiscal year.
								(b)Grant
				amountSubject to subsections (c) and (d), the amount of a grant
				to a hospital under subsection (a) for a cost reporting period occurring during
				a fiscal year shall be equal to—
									(1)in the case of a
				subsection (d) hospital, the sum of—
										(A)the payment amount
				the hospital would have received under section 1886(h)(3), without application
				of this section or the last sentence of section 1886(h)(1), for such cost
				reporting period; and
										(B)72 percent of the
				additional payment amount the hospital would have received under section
				1886(d)(5)(B), without application of this section or clause (xii) of such
				section 1886(d)(5)(B), for such cost reporting period;
										(2)in the case of a
				hospital in a State, an amount determined in accordance with a methodology
				specified by the Secretary, which shall be in lieu of any amount that the
				hospital otherwise would, without application of this section or section
				1903(i)(27), have received under the State plan under title XIX for expenses of
				such hospital attributable to the costs of direct and indirect graduate medical
				education; and
									(3)in the case of a
				children’s hospital (as defined in subsection (g) of section 340E of the Public
				Health Service Act), the sum of—
										(A)the amount that
				would be determined under subsection (c) of such section for such hospital for
				direct expenses associated with operating approved graduate medical residency
				training programs for such period, without application of this section or
				subsection (h) of such section 340E; and
										(B)the amount that
				would be determined under subsection (d) of such section for such hospital for
				indirect expenses associated with the treatment of more severely ill patients
				and the additional costs relating to teaching residents in such programs for
				such period, without application of this section or subsection (h) of such
				section 340E.
										(c)ModificationSubject to subsection (d)(1), the Secretary
				may modify the grant amounts under subsection (b), including after application
				of subsection (d)(2), based on factors such as the number of residents of
				approved medical residency training programs, the extent to which such programs
				provide for primary care training, the curriculum of such programs, and the
				quality of care provided through such programs.
								(d)Limitation
									(1)In
				generalIn no case may the aggregate amount of grants awarded
				under subsection (a) for a fiscal year exceed the amount made available under
				subsection (e)(1) for such fiscal year for carrying out this section.
									(2)Pro-rationIn the case of a fiscal year for which the
				aggregate amount of grants under this section is projected to exceed the amount
				made available under subsection (e)(1) for such fiscal year for carrying out
				this section, the Secretary shall reduce the amount of each grant awarded under
				this section for such fiscal year by a prorated amount. Subject to paragraph
				(1), the Secretary may modify such a prorated amount in accordance with
				subsection (c).
									(e)Funding
									(1)In
				generalFor fiscal year 2015 and each subsequent fiscal year,
				amounts in the Graduate Medical Education Trust Fund under section 9512 of the
				Internal Revenue Code of 1986 shall be available, without further
				appropriation, to the Secretary to carry out this section.
									(2)Transfers to GME
				Trust FundThere shall be
				provided for the transfer to the Graduate Medical Education Trust Fund by the
				Medicare Choices Commission in appropriate part from the Federal Hospital
				Insurance Trust Fund under section 1817 and the Federal Supplementary Medical
				Insurance Trust Fund under section 1841 of the following:
										(A)For fiscal year
				2015, an amount equal to the aggregate amount that would have been calculated
				under subsection (b)(1) for such fiscal year for all hospitals with approved
				medical residency training programs if the percentage described in paragraph
				(1)(B) of such subsection were 82 percent.
										(B)For fiscal year 2016 and each subsequent
				fiscal year, the amount transferred under this paragraph for the previous
				fiscal year increased by the annual percentage increase in the medical
				component of the Consumer Price Index for All Urban Consumers (all items;
				United States city average) as of June of the previous fiscal year.
										(f)DefinitionsThe
				terms approved medical residency training program and direct
				graduate medical education costs have the meanings given such terms
				under section
				1886(h)(5).
								.
					(b)GME Trust
			 Fund
						(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
							
								9512.Graduate
				Medical Education Trust Fund
									(a)In
				generalThere is established
				in the Treasury of the United States a trust fund to be known as the
				Graduate Medical Education Trust Fund (hereafter in this section
				referred to as the GME Trust Fund), consisting of such amounts as
				may be appropriated or credited to such Trust Fund as provided in this section
				and section 9602(b).
									(b)Transfers to
				fund
										(1)Trust fund
				transfersThere shall be credited to the GME Trust Fund for
				fiscal year 2015 and each subsequent fiscal year—
											(A)the amounts
				transferred under section 1899B of the Social Security Act; and
											(B)the amounts
				transferred from the Patient-Centered Outcomes Research Trust Fund under
				section 9511(g).
											(2)AppropriationThere are hereby appropriated to the GME
				Trust Fund for fiscal year 2015 and each subsequent fiscal year an amount equal
				to the aggregate payment amounts determined for such fiscal year under section
				1899B(b)(2) of the Social Security Act.
										(3)Authorization of
				AppropriationsIn addition to amounts credited to the GME Trust
				Fund under paragraph (1) for a fiscal year, there are authorized to be
				appropriated to the Trust Fund—
											(A)for each of fiscal
				years 2015 and 2016, $200,000,000; and
											(B)for each of fiscal
				years 2017 and 2018, $100,000,000.
											(c)Expenditures
				from fundAmounts in the GME
				Trust Fund are available, without further appropriation, to the Secretary for
				carrying out section 1899B of the Social Security
				Act.
									.
						(2)Clerical
			 amendmentThe table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
							
								
									Sec. 9512. Graduate Medical Education
				Trust
				Fund.
								
								.
						(c)Conforming
			 amendments
						(1)Sunset Medicare
			 GMESection 1886 of the
			 Social Security Act (42 U.S.C. 1395ww) is amended—
							(A)in subsection
			 (d)(5)(B)—
								(i)by
			 redesignating the second clause (x) as clause (xi); and
								(ii)by
			 adding at the end the following new clause:
									
										(xii)For cost reporting periods beginning on or
				after October 1, 2014, no additional payment amount for subsection (d)
				hospitals with indirect costs of medical education shall be made under this
				subparagraph and instead payments for such costs shall be made in accordance
				with section 1899B.
										;
				and
								(B)in subsection
			 (h)(1), by adding at the end the following new sentence: For cost
			 reporting periods beginning on or after October 1, 2014, no payments for direct
			 graduate medical education costs shall be made under this subsection and
			 instead payments for such costs shall be made in accordance with section
			 1899B..
							(2)Sunset Medicaid
			 GMESection 1903(i) of the
			 Social Security Act (42 U.S.C. 1396b(i)) is amended—
							(A)in paragraph (25),
			 by striking or at the end;
							(B)in paragraph (26),
			 by striking the period at the end and inserting ; or; and
							(C)by inserting after
			 paragraph (26) the following new paragraph:
								
									(27)with respect to any amounts expended on or
				after October 1, 2014, for payments to hospitals for direct or indirect costs
				of graduate medical
				education.
									.
							(3)Sunset PHSA
			 children’s hospital GMESection 340E of the Public Health Service
			 Act (42 U.S.C. 256e) is amended—
							(A)in the first
			 sentence of subsection (a), by striking The Secretary and
			 inserting Subject to subsection (h), the Secretary; and
							(B)by adding at the
			 end the following new subsection:
								
									(h)SunsetFor fiscal year 2015 and each subsequent
				fiscal year, no payments shall be made under this section to a children’s
				hospital for the direct expenses and the indirect expenses associated with
				operating approved graduate medical residency training programs and instead
				payments for such expenses shall be made to such hospital in accordance with
				section 1899B of the Social Security
				Act.
									.
							(4)Transfer of
			 PCORI funds
							(A)Medicare
			 transferSection 1183 of the Social Security Act is
			 amended—
								(i)in
			 the heading, by striking patient-centered outcomes research trust
			 fund and inserting graduate medical education trust
			 fund; and
								(ii)in
			 subsection (a), by striking to the Patient-Centered Outcomes Research
			 Trust Fund (referred to in this section as the PCORTF) under
			 section 9511 of the Internal Revenue Code of 1986 and inserting
			 to the Graduate Medical Education Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986.
								(B)PCORI trust
			 fundSection 9511 of the Internal Revenue Code of 1986 is
			 amended—
								(i)in
			 subsection (d)(1), by inserting and subsection (g) after
			 paragraph (2); and
								(ii)by
			 adding at the end the following new subsection:
									
										(g)Transfer to
				Graduate Medical Education Trust FundThe Secretary of the Treasury shall
				transfer to the Graduate Medical Education Trust Fund under section 9512 all
				funds made available, appropriated, or transferred to the trust fund under this
				section on or after October 1,
				2014.
										.
								314.Report on
			 transitioning payments under Medicare for disproportionate share hospitals into
			 a grant programNot later than
			 December 31, 2017, the Secretary of Health and Human Services shall submit to
			 Congress a report containing recommendations on the extent to which—
					(1)adjustments in
			 payments under section 1886(d)(5)(F) of the Social Security Act for inpatient
			 hospital services furnished by disproportionate share hospitals should be
			 terminated; and
					(2)instead of such
			 adjustments described in paragraph (1) there should be established a grant
			 program (separate from the Medicare programs under title XVIII of the Social
			 Security Act) to provide disproportionate care hospitals funding for providing
			 such services.
					315.One-year freeze for
			 physician payment update; Sense of Congress relating to the sustainable growth
			 rate (SGR)
					(a)One-Year freeze
			 for physician payment updateSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
						
							(14)Update for
				2013
								(A)In
				generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B),
				(11)(B), (12)(B), and (13)(B), in lieu of the update to the single conversion
				factor established in paragraph (1)(C) that would otherwise apply for 2013, the
				update to the single conversion factor shall be zero percent.
								(B)No effect on
				computation of conversion factor for 2014 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A) for 2014 and subsequent years as if
				subparagraph (A) had never
				applied.
								.
					(b)Sense of
			 Congress relating to the sustainable growth rate (SGR)It is the Sense of Congress that the
			 sustainable growth rate (SGR) formula under the Medicare physician fee schedule
			 under section 1848 of the Social Security Act (42 U.S.C. 1395w–4(d) is
			 fundamentally flawed and that replacing such formula with a payment system that
			 protects the access of seniors to high-quality physician care should be an
			 urgent priority.
					316.Improvements to
			 MSA plans; permitting offering of catastrophic plan with high deductible and
			 contribution to MSA, HSA, or HIRA
					(a)MSA plan may
			 choose To not apply deductible to preventive servicesSection 1859(b)(3) of the Social Security
			 Act is amended—
						(1)in subparagraph
			 (A), by inserting , subject to subparagraph (C) after
			 plan that; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(C)Deductible not
				applicable to preventive servicesWith respect to expenses incurred during
				the first plan year beginning on or after the date of the enactment of this
				subparagraph or a subsequent plan year, a Medicare Advantage organization
				offering an MSA plan may waive application of the deductible under this
				paragraph with respect to preventive care (within the meaning of section 1871)
				under such plan and such waiver shall not affect the plan satisfying the
				definition under subparagraph
				(A).
								.
						(b)MA and MSA plans
			 allowed To make Medicare Advantage MSA contributionsSection
			 138(b)(2) of the Internal Revenue Code of 1986 is amended—
						(1)in subparagraph
			 (A), by striking at the end or;
						(2)in subparagraph
			 (B), by adding at the end or; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(C)a contribution made by a Medicare Advantage
				plan or MSA plan under part C of title XVIII of the Social Security Act
				pursuant to subparagraph (B) or (D) of section 1851(a)(2) of such
				Act,
								.
						(c)MA plans offered
			 may include catastrophic plan with high deductible and MSA, HSA, or HIRA
			 contributionSection 1851(a)(2) of the Social Security Act (42
			 U.S.C. 1395w–21(a)(2)) is amended by adding at the end the following new
			 subparagraph:
						
							(D)Combination
				catastrophic high deductible plan with MSA, HSA, or HIRA
				contributionA plan offering
				catastrophic coverage with a high deductible feature (as described in section
				1882(p)(11)(B)), and a contribution by such plan into a Medicare Advantage
				medical savings account (MSA) (as defined in section 138(b)(2) of the Internal
				Revenue Code of 1986), a health savings account (as defined in section 223(d)
				of the Internal Revenue Code of 1986), or a health individual retirement
				account established under section 503(b) of the
				Save and Strengthen Medicare Act of
				2012.
							.
					317.Extension for
			 specialized MA plans for special needs individuals
					(a)No period
			 limitation applied for restricted enrollmentsSection 1859(f)(1) of the Social Security
			 Act (42 U.S.C. 1395w–28(f)(1)) is amended by striking and for periods
			 before January 1, 2014.
					(b)Period for
			 meeting applicable requirements extendedSection 1859(b)(6)(A) of the Social
			 Security Act (42 U.S.C. 1395w–28(b)(6)(A)) is amended by striking , as
			 of January 1, 2010,.
					(c)Extension of
			 Authority To Operate but No Service Area Expansion for Dual Special Needs Plans
			 That Do Not Meet Certain RequirementsSection 164(c)(2) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275), as
			 amended by section 3205(d) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), is amended by striking December 31, 2012
			 and inserting December 31, 2015.
					318.Conscience
			 protectionsPart F of title
			 XVIII of the Social Security Act, as redesignated by section 101(a)(1) and
			 amended by section 313, is further amended by adding at the end the following
			 new sections:
					
						1899C.Conscience
				protections; Prohibition against discrimination on assisted suicide and
				abortion services
							(a)Prohibition on
				funding for abortionsNo payment may be made under this title for
				any expenses incurred for any abortion.
							(b)Prohibition on
				funding for health benefits plans that cover abortionNo payment
				may be made under this title for any expenses for coverage under an MA plan or
				prescription drug plan that includes coverage of any abortion.
							(c)Treatment of
				abortions related to rape, incest, or preserving the life of the
				motherThe limitations
				established in the previous subsections shall not apply to an abortion—
								(1)if the pregnancy
				is the result of an act of rape or incest; or
								(2)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
								1899D.Prohibition
				against discrimination on assisted suicide and abortions
							(a)In
				generalThe Federal
				Government, any MA plan or prescription drug plan that receives payment under
				this title, and any provider of services or supplier that receives payment
				under this title with respect to Medicare fee-for-service (as defined in
				section 1860E–61(b)) may not subject an individual or institutional health care
				entity to discrimination on the basis that the entity does not provide—
								(1)any health care
				item or service furnished for the purpose of causing, or for the purpose of
				assisting in causing, the death of any individual, such as by assisted suicide,
				euthanasia, or mercy killing; or
								(2)abortions.
								(b)DefinitionIn
				this section, the term health care entity includes an individual
				physician or other health care professional, a hospital, a provider-sponsored
				organization, a health maintenance organization, a health insurance plan, or
				any other kind of health care facility, organization, or plan.
							(c)Construction and
				treatment of certain services in the case of assisted
				suicideNothing in subsection (a)(1) shall be construed to apply
				to, or to affect, any limitation relating to—
								(1)the withholding or
				withdrawing of medical treatment or medical care;
								(2)the withholding or
				withdrawing of nutrition or hydration; or
								(3)the use of an
				item, good, benefit, or service furnished for the purpose of alleviating pain
				or discomfort, even if such use may increase the risk of death, so long as such
				item, good, benefit, or service is not also furnished for the purpose of
				causing, or the purpose of assisting in causing, death, for any reason.
								(d)AdministrationThe Office for Civil Rights of the
				Department of Health and Human Services is designated to receive complaints of
				discrimination based on this section. Any such complaint shall, by not later
				than 180 days after receipt by the Office of such complaint, be reviewed by the
				Office and, as appropriate, referred to the Medicare Choices Commission or
				Centers for Medicare & Medicaid Services for purposes of subsection
				(e).
							(e)Enforcement
								(1)MA plans and
				prescription drug plansIn
				the case of an MA plan or prescription drug plan that is in violation of
				subsection (a), the Medicare Choices Commission may, as determined appropriate
				by the Commission—
									(A)apply against the
				MA organization offering the MA plan or the PDP sponsor offering the
				prescription drug plan a civil monetary penalty or assessment in the same
				manner as such a penalty or assessment is authorized under section
				1128A(a);
									(B)exclude the plan
				from participation under this title, in accordance with the procedures of
				subsections (c), (f), and (g) of section 1128; or
									(C)apply both
				subparagraphs (A) and (B) with respect to the plan.
									(2)Medicare
				fee-for-service providers of services and suppliersIn the case
				of a provider of services or supplier described in subsection (a) that is in
				violation of such subsection, the Secretary, through the Administrator of the
				Centers for Medicare & Medicaid Services, may, as determined appropriate by
				the Secretary—
									(A)apply against the
				provider of services or supplier a civil monetary penalty or assessment in the
				same manner as such a penalty or assessment is authorized under section
				1128A(a);
									(B)exclude the
				provider of services or supplier from participation under this title, in
				accordance with the procedures of subsections (c), (f), and (g) of section
				1128; or
									(C)apply both
				subparagraphs (A) and (B) with respect to the provider of services or
				supplier.
									(3)AdministrationThe
				provisions of section 1128A (other than the first 2 sentences of subsection (a)
				and other than subsection (b)) shall apply to a civil money penalty and
				assessment under paragraph (1) or (2) in the same manner as such provisions
				apply to a penalty, assessment, or proceeding under section 1128A(a), except to
				the extent such provisions are inconsistent with paragraph (1)(B) or (2)(B),
				respectively.
								.
				
